AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON NOVEMBER 26, 2007 REGISTRATION NO. 333-146674 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 URIGEN PHARMACEUTICALS, INC. (Name of small business issuer in its charter) Delaware 8731 94-34156660 (State or jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 875 Mahler Road, Suite 235 Burlingame, California 94010 (650) 259-0239 (Address and telephone number of principal executive offices) 875 Mahler Road, Suite 235 Burlingame, California 94010 (650) 259-0239 (Address of principal place of business or intended principal place of business) William J. Garner 875 Mahler Road, Suite 235 Burlingame, California 94010 (650) 259-0239 (Name, address and telephone number of agent for service) Copies to: Marc Ross, Esq. Thomas Rose, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32 nd Floor New York, New York 10006 (212) 930-9700 (212) 930-9725 (fax) APPROXIMATE DATE OF PROPOSED SALE TO PUBLIC: From time to time after this Registration Statement becomes effective. If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. |_| (COVER CONTINUES ON FOLLOWING PAGE) 1 If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. |_| If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. |_| CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be Registered Proposed Maximum Offering Price Per Security Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $.001 par value per share 13,120,000 (1) $0.13 (2) $1,705,600 $52.36 (3) (1) Relates to common stock, $0.001 par value per share, of Urigen Pharmaceuticals, Inc., that are issuable pursuant to Series B Convertible Preferred Stock Purchase Agreement. (2) Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c) under the Securities Act of 1933, using the average of the high and low prices as reported on the Over The Counter Bulletin Board on November9, 2007, which was $0.13 per share. (3) Previously Paid The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 2 PRELIMINARY PROSPECTUS, SUBJECT TO COMPLETION, NOVEMEBER 26, 2007 Urigen Pharmaceuticals, Inc. 13,120,000 Shares of Common Stock This prospectus relates to the public offering of up to 13,120,000 shares of our common stock, par value $.001 per share. The selling stockholder may sell common stock from time to time in the principal market on which the stock is traded at the prevailing market price or in negotiated transactions. We will not receive any of the proceeds from the sale of those shares being sold by the selling security holders. We will pay the expenses of registering these shares. Our common stock is listed on the Over-The-Counter Bulletin Board under the symbol “URGP”. The last reported sales price per share of our common stock as reported by the Over-The-Counter Bulletin Board on November 23, 2007 was $0.10. The Securities offered hereby involve a high degree of risk. See "Risk Factors" beginning on page 6. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. The date of this prospectus is November 26, 2007. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. 3 URIGEN PHARMACEUTICALS INC. TABLE OF CONTENTS Page Prospectus Summary 5 Selected Financial Data 6 Risk Factors 8 Use of Proceeds 19 Forward-Looking Statements 19 Selling Stockholder 19 Plan of Distribution 24 Market for Common Equity and Related Stockholder Matters 25 Description of Business 25 Management’s Discussion and Analysis or Plan of Operation 38 Description of Property 46 Legal Proceedings 46 Management 46 Executive Compensation 50 Certain Relationships and Related Transactions 52 Security Ownership of Certain Beneficial Owners and Management 52 Description of Securities 54 Indemnification for Securities Act Liabilities 55 Legal Matters 56 Experts 56 Changes in Accountants 56 Additional Information 56 Financial Statements 57 You may only rely on the information contained in this prospectus or that we have referred you to. We have not authorized anyone to provide you with different information. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. 4 PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the "RISK FACTORS" section, the financial statements and the notes to the financial statements. As used throughout this prospectus, the terms "Urigen", "Company", "we," "us," or "our" refer to Urigen Pharmaceuticals, Inc. General We specialize in the design and implementation of innovative products for patients with urological ailments including, specifically, the development of innovative products for amelioration of Painful Bladder Syndrome (PBS), Urethritis, and Overactive Bladder (OAB). On October 5, 2006, we entered into an Agreement and Plan of Merger,as subsequently amended (the “Merger”) with Urigen N.A., Inc., a Delaware corporation (“Urigen N.A.”), and Valentis Holdings, Inc., our newly formed wholly-owned subsidiary (“Valentis Holdings ”). Pursuant to the Merger Agreement, on July 13, 2007, Valentis Holdings was merged with and into Urigen N.A., Inc. with Urigen N.A., Inc. surviving as our wholly-owned subsidiary. In connection with the Merger, each Urigen stockholder received, in exchange for each share of Urigen N.A., Inc. common stock held by such stockholder immediately prior to the closing of the Merger, 2.2554 shares of our common stock. At the effective time of the Merger, each share of Urigen N.A., Inc. SeriesB preferred stock was exchanged for 11.277 shares of our common stock. An aggregate of 51,226,679 shares of our common stock were issued to the Urigen N.A., Inc. stockholders.Upon completion of the Merger, we changed our name from Valentis, Inc. to Urigen Pharmaceuticals, Inc. (the "Company"). From and after the Merger, our business is conducted through our wholly owned subsidiary Urigen N.A. Our website address is www.urigen.com. Our website and the information contained on our website are not incorporated into this prospectus or the registration statement of which it forms a part. Further, our references to the URLs for these websites are intended to be inactive textual references only. Our principal executive offices are located at 875 Mahler Road, Suite 235 Burlingame, California 94010. Our Telephone number is (650) 259-0239. About This Offering This prospectus relates to a total of 13,120,000 shares of common stock of Urigen Pharmaceuticals, Inc. that are issuable to the selling stockholder in connection with a Series B Convertible Preferred Stock Purchase Agreement (the “Agreement”), dated July 31, 2007. Pursuant to the Agreement, we issued 210 shares of Series B Convertible Preferred Stock, whichare convertible into an estimated 14,000,000 shares of our common stock at a conversion price of $0.15 per share. We also issued to the selling stockholder a Series A Warrant to purchase 14,000,000 shares of our common stock exercisable at a price of $0.18 per share, for a term of five years. Pursuant to a Registration Rights Agreement entered into simultaneously with the Agreement, we agreed to register 120% of the shares issuable upon conversion of the Series B convertible Preferred Stock and the shares of common stock issuable upon exercise of the Series A warrant. The Registration Agreement further provides that in the event the Securities and Exchange Commission does not permit the registration of all of the registrable securities because of the Commission’s application of Rule 415, the Company shall file subsequent registration statements on the later of 90 days following the sale of substantially all of the registrable securities included in the initial registration statement or a subsequent registration, as the case may be or seven months following the effective date of the registration statement or any subsequent registration, as the case may be. The Company is including 13,120,000 shares in this prospectus, which represents 33% of the sharesheld by stockholders other than officers, directors and affiliates. On July 31, 2007, the date of the closing on the Agreement, the closing price of our common stock was $0.24 per share.At such date, the value of the 13,120,000 shares of common stock offered hereby had a value, based on the market price, of approximately $3,148,800. Estimated use of proceeds We will not receive any of the proceeds resulting from the sale of the shares held by the selling stockholder. We will receive the sale price of any common stock we sell to the selling stockholder upon exercise of warrants. We expect to use the proceeds received from the exercise of warrants, if any, for general working capital purposes. However, the selling stockholder is entitled to exercise the warrants on a cashless basis commencing one year after their initial issuance, if the shares of common stock underlying the warrants are not then registered pursuant to an effective registration statement and the market price of the Company’s common stock exceeds the exercise price. In the event that the selling stockholder exercise the warrants on a cashless basis, we will not receive any proceeds. 5 SELECTED FINANCIAL DATA The data set forth below for Urigen N.A., Inc. should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements and Notes to Financial Statements for Urigen N.A., Inc., included elsewhere in this report. (all in thousands) Period from Period from July 18, 2005 July 18, 2005 Year ended (inception) (inception) June 30, to June 30, to June 30, 2007 2006 2007 Statements of Operations Data: Licence and milestone revenue $ - $ - $ - Contract research revenue - - - Other revenue - - - Total revenue - - - Costs and Operating expenses: Cost of contract research Revenue - - - Research and development 758 804 1,562 General and administrative 2,176 638 2,814 Sales and marketing 296 11 307 Total operating expenses 3,230 1,454 4,683 Loss from operations (3,230 ) (1,454 ) (4,683 ) Interest, other income and expense, net (2) (22 ) (87 ) (109 ) Net loss $ (3,252 ) $ (1,540 ) $ (4,792 ) June 30, 2007 2006 Balance Sheet Data Cash, cash equivalents and short-term investments $ 102 $ 567 Working capital (deficit) (1,482 ) 301 Total assets 388 896 Accumulated deficit (4,792 ) (1,540 ) Total stockholders' equity (deficit $ (1,217 ) $ 579 6 The data set forth below for Urigen Pharmaceuticals, Inc. should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Consolidated Financial Statements and related Notes for Urigen Pharmaceuticals, Inc. included elsewhere in this report. Three Months Ended September 30, Year Ended June 30, 2007 2006 (1) 2007 2006 2005 2004 2003 (unaudited) (all in thousands, except per share data) Consolidated Statement of Operations Data; License and milestone revenue $ - $ - $ 571 $ 627 $ 1,640 $ 7,284 $ 3958 Contract research revenue - - - 100 476 - - Other revenue - 61 194 - Total revenue - - 571 727 2,177 7,472 3,958 Costs and Operating xpenses: Cost of contract research revenue - - - 93 521 - - Research and development 156 414 872 10,847 8,823 9,465 9,421 General and administrative 1,053 233 4,783 5,368 4,109 4,501 9,403 Restructuring charges - - 1,029 - - - 832 Total operating expenses 1,209 646 6,684 16,308 13,453 13,966 19,698 Loss from operation (1,209 ) (646 ) (6,113 ) (15,581 ) (11,276 ) (6,488 ) (15,698 ) Interes, other income and expense, net (2) (2.117 ) 4 2.380 244 193 4 838 Net loss (3,326 ) (643 ) (3.733 ) (15,337 ) (11,083 ) (6,484 ) (14,860 ) Deemed devidend - (4,972 ) Adjustments resulting from the reduction in Series A Preferred stock conversion price - (22,293 ) Dividends on convertible preferred stock - (882 ) Net loss applicable to common stockholders (3,326 ) (643 ) $ (3,733 ) $ (15,337 ) $ (11,083 ) $ (6,484 ) $ (43,007 ) Basic and diluted net loss per share applicable to comon stockholders (0.05 ) (0.04 ) $ (0.22 ) $ (0.99 ) $ (0.85 ) $ (0.81 ) $ (13.86 ) Shares used in computing basic and diluted net loss per common share 61,607,794 15,368,471 17,052 15,453 13,028 8,024 3,103 September 30, June 30, 2007 2006 (1) 2007 2006 2005 2004 2003 (unaudited (unaudited) Consolidated Balance Sheet Data: Cash, cash equivalents and short-term investments $ 919 $ 262 $ 478 $ 4,348 $ 12,513 $ 20,450 $ 3,290 Working Capital (deficit) (3) (3,710 ) (291 ) 21 2,300 10,624 16,905 230 Total assests 1,491 571 1,109 5,528 14,152 21,891 6,078 Accumalted deficit (8,119 ) (2,183 ) (243,707 ) (239,974 ) (224,637 ) (213,554 ) (207,070 ) Total stockholders' equity (deficit) (3,445 ) (18 ) 435 2,843 11,569 17,890 2,589 (1) September 30 2006 data is from Urigen N.A., Inc.; June 30, 2003-2007 data is from Valentis Inc. (2) September 30 2007 interest income (expense) includes ($18) related to Series B Preferred shares (3) September 30 2007 working capital (deficit)includes ($3,072) related to Series B Preferred shares; principal ($2,100) and beneficial conversion feature ($972) 7 As noted under Reclassifications in Note 1 to the Consolidated Financial Statements for Valentis Inc., the Company has reclassified patent costs to general and administrative expense, which had previously been classified in research and development expense. The amounts reclassified were $381,000, $346,000, $569,000, and $544,000 in the years ended June 30, 2006, 2005, 2004, and 2003, respectively. RISK FACTORS You should carefully consider the risks described below as well as other information provided to you in this document, including information in the section of this document entitled “Information Regarding Forward Looking Statements.” The risks and uncertainties described below are not the only ones facing the Company. Additional risks and uncertainties not presently known to the Company or that the Company currently believes are immaterial may also impair the Company’s business operations. If any of the following risks actually occur, the Company’s business, financial condition or results of operations could be materially adversely affected, the value of the Company common stock could decline, and you may lose all or part of your investment. We have received a “going concern” opinion from our independent registered public accounting firm, which maynegatively impact our business. We have received a report from Burr, Pilger & Mayer LLP, our independent registered public accounting firm, regarding our consolidated financial statements for the fiscal year ended June30,2007, which included an explanatory paragraph stating that the financial statements were prepared assuming we will continue as a going concern. The report also stated that our recurring operating losses,negative cash flow from operations,and need for additional financing have raised substantial doubt about our ability to continue as a going concern. In connection with the audit of our June30, 2007 financial statements ourindependentregistered public accounting firmidentified material weaknesses in our internal controls over financial reporting. We have been informed that during the course of our audit that our independent registered public accounting firm concluded that our internal controls over financial reporting suffer from certain “material weaknesses” as defined in standards established by the Public Company Accounting Oversight Board and the American Institute of Certified Public Accountants. We intend to commence a process of developing, adopting and implementing policies and procedures to address such material weaknesses that are consistent with those of small, public companies. However, that process may be time consuming and costly and there is no assurance as to when we will effectively address such material weaknesses. We have a history of losses and maynever be profitable. We have engaged in research and development activities since our inception.Our shell companyincurred losses from operations of approximately $6.1 million, $15.6 million and $11.3million, for our fiscal years ended June30,2007, 2006 and 2005, respectively. As of September30,2007, after the reverse mergerand recapitalization the companyhad an accumulated deficit totaling approximately $8.1 million. Our products are in the development stage and, accordingly, our business operations are subject to all of the risks inherent in the establishment and maintenance of a developing business enterprise, such as those related to competition and viable operations management. We have not generated revenues from the commercialization of any products. Our net operating losses over the near-term and the next several years are expected to continue as a result of the further clinical trial activity and preparation for regulatory submission necessary to support regulatory approval of our products. Costs associated with Phase III clinical trials are generally substantially greater than Phase II clinical trials, as the number of clinical sites and patients required is much larger. There can be no assurance that we will be able to generate sufficient product revenue to become profitable at all or on a sustained basis. We expect to have quarter-to-quarter fluctuations in expenses, some of which could be significant, due to expanded research, development, and clinical trial activities. Our potential products and technologies are in early stages of development. The development of new pharmaceutical products is a highly risky undertaking, and there can be no assurance that any future research and development efforts we might undertake will be successful. All of our potential products will require extensive additional research and development prior to any commercial introduction. There can be no assurance that any future research and development and clinical trial efforts will result in viable products. We do not yet have the required clinical data and results to successfully market our forerunner product, URG101, or any other potential product in any jurisdiction, and future clinical or preclinical results may be negative or insufficient to allow us to successfully market any of our product candidates. Obtaining needed data and results may take longer than planned or may not be obtained at all. Our primary product candidate did not meet its primary endpoint in a PhaseII clinical study; therefore we are dependent upon incorporating appropriate protocol changes to the product candidate in order to achieve positive results in subsequent trials. URG101 is our patent-protected product, targeting PBS. We have recently completed a multi-center, randomized, double-blind and placebo-controlled PhaseIIb study in 90 patients. On October30, 2006, Urigen N.A. announced that URG101 did not meet the primary endpoint in a Phase II clinical trial in PBS. We announced that the primary endpoint in this study was improvement in pain and urgency at the end of the study as monitored by the Patient Overall Rating of Improvement of Symptoms questionnaire, a measurement tool used in clinical trials of chronic pelvic pain. In this study, the difference between the URG101 treatment group and the placebo group did not achieve statistical significance for the primary endpoint of the study. 8 We believe the overall results of the clinical trial may have been compromised by issues relating to patient selection. Furthermore, we believe that incorporation of appropriate protocol changes may allow us to achieve positive results in subsequent trials. Other exploratory endpoints were either statistically significant or trended in that direction, such as improvement in urgency with one treatment and a trend toward improvement in bladder pain with one treatment. In addition, we have identified important and significant changes to the study treatment protocol, such as requiring minimum pain and urgency scores upon entry that will be incorporated and tested in a single dose, placebo-controlled cross-over pharmacodynamic study. This pharmacodynamic study is planned to be completed as the next clinical step in the development of URG101; however, there can be no assurance that we will be able to achieve the primary endpoint in this study or that URG101 will otherwise be successfully developed into a commercial product. We are subject to substantial government regulation, which could materially adversely affect our business. The production and marketing of our potential products and our ongoing research and development, pre-clinical testing and clinical trial activities are currently subject to extensive regulation and review by numerous governmental authorities in the United States and will face similar regulation and review for overseas approval and sales from governmental authorities outside of the United States. All of the products we are currently developing must undergo rigorous pre-clinical and clinical testing and an extensive regulatory approval process before they can be marketed. This process makes it longer, harder and more costly to bring our potential products to market, and we cannot guarantee that any of our potential products will be approved. The pre-marketing approval process can be particularly expensive, uncertain and lengthy, and a number of products for which FDA approval has been sought by other companies have never been approved for marketing. In addition to testing and approval procedures, extensive regulations also govern marketing, manufacturing, distribution, labeling, and record-keeping procedures. If we or our business partners do not comply with applicable regulatory requirements, such violations could result in non-approval, suspensions of regulatory approvals, civil penalties and criminal fines, product seizures and recalls, operating restrictions, injunctions, and criminal prosecution. Withdrawal or rejection of FDA or other government entity approval of our potential products may also adversely affect our business. Such rejection may be encountered due to, among other reasons, lack of efficacy during clinical trials, unforeseen safety issues, inability to follow patients after treatment in clinical trials, inconsistencies between early clinical trial results and results obtained in later clinical trials, varying interpretations of data generated by clinical trials, or changes in regulatory policy during the period of product development in the United States and abroad. In the United States, there is stringent FDA oversight in product clearance and enforcement activities, causing medical product development to experience longer approval cycles, greater risk and uncertainty, and higher expenses. Internationally, there is a risk that we may not be successful in meeting the quality standards or other certification requirements. Even if regulatory approval of a product is granted, this approval may entail limitations on uses for which the product may be labeled and promoted, or may prevent us from broadening the uses of our current potential products for different applications. In addition, we may not receive FDA approval to export our potential products in the future, and countries to which potential products are to be exported may not approve them for import. Manufacturing facilities for our products will also be subject to continual governmental review and inspection. The FDA has stated publicly that compliance with manufacturing regulations will continue to be strictly scrutinized. To the extent we decide to manufacture our own products, a governmental authority may challenge our compliance with applicable federal, state and foreign regulations. In addition, any discovery of previously unknown problems with one of our potential products or facilities may result in restrictions on the potential product or the facility. If we decide to outsource the commercial production of our products, any challenge by a regulatory authority of the compliance of the manufacturer could hinder our ability to bring our products to market. From time to time, legislative or regulatory proposals are introduced that could alter the review and approval process relating to medical products. It is possible that the FDA or other governmental authorities will issue additional regulations which would further reduce or restrict the sales of our potential products. Any change in legislation or regulations that govern the review and approval process relating to our potential and future products could make it more difficult and costly to obtain approval for these products. We rely on third parties to assist us in conducting clinical trials. If these third parties do not successfully carry out their contractual duties or meet expected deadlines, we may not be able to obtain regulatory approval for or commercialize our product candidates. Like many companies our size, we do not have the ability to conduct preclinical or clinical studies for our product candidates without the assistance of third parties who conduct the studies on our behalf. These third parties are usually toxicology facilities and clinical research organization, or CROs that have significant resources and experience in the conduct of pre-clinical and clinical studies. The toxicology facilities conduct the pre-clinical safety studies as well as all associated tasks connected with these studies. The CROs typically perform patient recruitment, project management, data management, statistical analysis, and other reporting functions. Third parties that we use, and have used in the past, to conduct clinical trials include Clinimetrics Research Canada, Inc. and Cardinal Health PTS, LLC. We intend to continue to rely on third parties to conduct clinical trials of our product candidates and to use different toxicology facilities and CROs for all of our pre-clinical and clinical studies. 9 Our reliance on these third parties for development activities reduces our control over these activities. If these third parties do not successfully carry out their contractual duties or obligations or meet expected deadlines, or if the quality or accuracy of the clinical data they obtain is compromised due to the failure to adhere to our clinical protocols or for other reasons, our clinical trials may be extended, delayed or terminated. If these third parties do not successfully carry out their contractual duties or meet expected deadlines, we may be required to replace them. Although we believe there are a number of third-party contractors we could engage to continue these activities, replacing a third-party contractor may result in a delay of the affected trial. Accordingly, we may not be able to obtain regulatory approval for or successfully commercialize our product candidates. Delays in the commencement or completion of clinical testing of our product candidates could result in increased costs to us and delay our ability to generate significant revenues. Delays in the commencement or completion of clinical testing could significantly impact our product development costs. We do not know whether current or planned clinical trials will begin on time or be completed on schedule, if at all. The commencement of clinical trials can be delayed for a variety of reasons, including delays in: · obtaining regulatory approval to commence a clinical trial; · reaching agreement on acceptable terms with prospective contract research organizations and clinical trial sites; · obtaining sufficient quantities of clinical trial materials for any or all product candidates; · obtaining institutional review board approval to conduct a clinical trial at a prospective site; and · recruiting participants for a clinical trial. In addition, once a clinical trial has begun, it may be suspended or terminated by us or the FDA or other regulatory authorities due to a number of factors, including: · failure to conduct the clinical trial in accordance with regulatory requirements; · inspection of the clinical trial operations or clinical trial site by the FDA or other regulatory authorities resulting in the imposition of a clinical hold; or · lack of adequate funding to continue the clinical trial. Clinical trials require sufficient participant enrollment, which is a function of many factors, including the size of the target population, the nature of the trial protocol, the proximity of participants to clinical trial sites, the availability of effective treatments for the relevant disease, the eligibility criteria for our clinical trials and competing trials. Delays in enrollment can result in increased costs and longer development times. Our failure to enroll participants in our clinical trials could delay the completion of the clinical trials beyond current expectations. In addition, the FDA could require us to conduct clinical trials with a larger number of participants than it may project for any of our product candidates. As a result of these factors, we may not be able to enroll a sufficient number of participants in a timely or cost-effective manner. Furthermore, enrolled participants may drop out of clinical trials, which could impair the validity or statistical significance of the clinical trials. A number of factors can influence the discontinuation rate, including, but not limited to: the inclusion of a placebo in a trial; possible lack of effect of the product candidate being tested at one or more of the dose levels being tested; adverse side effects experienced, whether or not related to the product candidate; and the availability of numerous alternative treatment options that may induce participants to discontinue from the trial. The Company, the FDA or other applicable regulatory authorities may suspend clinical trials of a product candidate at any time if we or they believe the participants in such clinical trials, or in independent third-party clinical trials for drugs based on similar technologies, are being exposed to unacceptable health risks or for other reasons. We donot have commercial-scale manufacturing capability, and we lack commercial manufacturing experience. If we are successful in achieving regulatory approval and developing the markets for its potential products, we would have to arrange for its scaled-up manufacture of our products. At the present time, we have not arranged for the large-scale manufacture of our products. There can be no assurance that we will, on a timely basis, be able to make the transition from manufacturing clinical trial quantities to commercial production quantities successfully or be able to arrange for contract manufacturing. We believe one or more contractors will be able to manufacture our products for initial commercialization if the products obtain FDA and other regulatory approvals. Potential difficulties in manufacturing our products, including scale-up, recalls or safety alerts, could have a material adverse effect on our business, financial condition, and results of operations. 10 Our products can only be manufactured in a facility that has undergone a satisfactory inspection by the FDA and other relevant regulatory authorities. For these reasons, we may not be able to replace manufacturing capacity for our products quickly if we or our contract manufacturer(s)are unable to use manufacturing facilities as a result of a fire, natural disaster (including an earthquake), equipment failure, or other difficulty, or if such facilities were deemed not in compliance with the regulatory requirements and such non-compliance could not be rapidly rectified. An inability or reduced capacity to manufacture our products would have a material adverse effect on our business, financial condition, and results of operations. We expect to enter into definitive and perhaps additional arrangements with contract manufacturing companies in order to secure the production of our products or to attempt to improve manufacturing costs and efficiencies. If we are unable to enter into definitive agreements for manufacturing services and encounters delays or difficulties in finalizing or otherwise establishing relationships with manufacturers to produce, package, and distribute our products, then market introduction and subsequent sales of such products would be adversely affected. If we fail to obtain acceptable prices or appropriate reimbursement for our products, our ability to successfully commercialize our products will be impaired. Government and insurance reimbursements for healthcare expenditures play an important role for all healthcare providers, including physicians and pharmaceutical companies such as ours, which plan to offer various products in the United States and other countries in the future. Our ability to earn sufficient returns on our potential products will depend in part on the extent to which reimbursement for the costs of such products will be available from government health administration authorities, private health coverage insurers, managed care organizations, and other organizations. In the United States, our ability to have our products eligible for Medicare, Medicaid or private insurance reimbursement will be an important factor in determining the ultimate success of our products. If, for any reason, Medicare, Medicaid or the insurance companies decline to provide reimbursement for our products, our ability to commercialize our products would be adversely affected. There can be no assurance that our potential drug products will be eligible for reimbursement. There has been a trend toward declining government and private insurance expenditures for many healthcare items. Third-party payors are increasingly challenging the price of medical and pharmaceutical products. If purchasers or users of our products and related treatments are not able to obtain appropriate reimbursement for the cost of using such products, they may forgo or reduce such use. Even if our products are approved for reimbursement by Medicare, Medicaid and private insurers, of which there can be no assurance, the amount of reimbursement may be reduced at times, or even eliminated. This would have a material adverse effect on our business, financial condition and results of operations. Significant uncertainty exists as to the reimbursement status of newly approved pharmaceutical products, and there can be no assurance that adequate third-party coverage will be available. We have limited sales, marketing and distribution experience. We have very limited experience in the sales, marketing, and distribution of pharmaceutical products. There can be no assurance that we will be able to establish sales, marketing, and distribution capabilities or make arrangements with our current collaborators or others to perform such activities or that such effort will be successful. If we decide to market any of our products directly, we must either acquire or internally develop a marketing and sales force with technical expertise and with supporting distribution capabilities. The acquisition or development of a sales, marketing and distribution infrastructure would require substantial resources, which may not be available to us or, even if available, divert the attention of our management and key personnel, and have a negative impact on further product development efforts. We intend to seek additional collaborative arrangements to develop and commercialize our products. These collaborations, if secured, may not be successful. We intend to seek additional collaborative arrangements to develop and commercialize some of our potential products, including URG101 in North America and Europe. There can be no assurance that we will be able to negotiate collaborative arrangements on favorable terms or at all or that our current or future collaborative arrangements will be successful. Our strategy for the future research, development, and commercialization of our products is based on entering into various arrangements with corporate collaborators, licensors, licensees, health care institutions and principal investigators and others, and our commercial success is dependent upon these outside parties performing their respective contractual obligations responsibly and with integrity. The amount and timing of resources such third parties will devote to these activities may not be within our control. There can be no assurance that such parties will perform their obligations as expected. There can be no assurance that our collaborators will devote adequate resources to our products. 11 If our product candidates do not gain market acceptance, we may be unable to generate significant revenues. Even if our products are approved for sale, they may not be successful in the marketplace. Market acceptance of any of our products will depend on a number of factors, including demonstration of clinical effectiveness and safety; the potential advantages of our products over alternative treatments; the availability of acceptable pricing and adequate third-party reimbursement; and the effectiveness of marketing and distribution methods for the products. If our products do not gain market acceptance among physicians, patients, and others in the medical community, our ability to generate significant revenues from our products would be limited. If we are not successful in acquiring or licensing additional product candidates on acceptable terms, if at all, our business may be adversely affected. As part of our strategy, we may acquire or license additional product candidates for treatment of urinary tract disorders. We may not be able to identify promising urinary tract product candidates. Even if we are successful in identifying promising product candidates, we may not be able to reach an agreement for the acquisition or license of the product candidates with their owners on acceptable terms or at all. We intend to in-license, acquire, develop and market additional products and product candidates so that we are not solely reliant on URG101, URG301 and URG302 sales for its revenues. Because we have limited internal research capabilities, we are dependent upon pharmaceutical and biotechnology companies and other researchers to sell or license products or technologies to us. The success of this strategy depends upon our ability to identify, select and acquire the right pharmaceutical product candidates, products and technologies. We may not be able to successfully identify any other commercial products or product candidates to in-license, acquire or internally develop. Moreover, negotiating and implementing an economically viable in-licensing arrangement or acquisition is a lengthy and complex process. Other companies, including those with substantially greater resources, may compete with us for the in-licensing or acquisition of product candidates and approved products. We may not be able to acquire or in-license the rights to additional product candidates and approved products on terms that we find acceptable, or at all. If we are unable to in-license or acquire additional commercial products or product candidates, we may be reliant solely on URG101, URG301 and URG302 sales for revenue. As a result, our ability to grow our business or increase our profits could be severely limited. If our efforts to develop new product candidates do not succeed, and product candidates that we recommend for clinical development do not actually begin clinical trials, our business will suffer. We intend to use our proprietary licenses and expertise in urethral tract disorders to develop and commercialize new products for the treatment and prevention of urological disorders. Once recommended for development, a candidate undergoes drug substance scale up, preclinical testing, including toxicology tests, and formulation development. If this work is successful, an IND, would need to be prepared, filed, and approved by the FDA and the product candidate would then be ready for human clinical testing. The process of developing new drugs and/or therapeutic products is inherently complex, time-consuming, expensive and uncertain. We must make long-term investments and commit significant resources before knowing whether our development programs will result in products that will receive regulatory approval and achieve market acceptance. Product candidates that may appear to be promising at early stages of development may not reach the market for a number of reasons. In addition, product candidates may be found ineffective or may cause harmful side effects during clinical trials, may take longer to progress through clinical trials than had been anticipated, may not be able to achieve the pre-defined clinical endpoint due to statistical anomalies even though clinical benefit was achieved, may fail to receive necessary regulatory approvals, may prove impracticable to manufacture in commercial quantities at reasonable cost and with acceptable quality, or may fail to achieve market acceptance. To date, our development efforts have been focused on URG101 for PBS. While we have experience in developing urethral suppositories, our development efforts for URG301 and URG302 have just begun. There can be no assurance that we will be successful with the limited knowledge and resources we have available at the present time. All of our product candidates are in preclinical or clinical development and have not received regulatory approval from the FDA or any foreign regulatory authority. An IND has been filed and is effective for URG101 for the treatment of chronic pelvic pain, which is currently in Phase II clinical trial; however, an IND has not been filed for URG301 or URG302. Typically, the regulatory approval process is extremely expensive, takes many years to complete and the timing or likelihood of any approval cannot be accurately predicted. As part of the regulatory approval process, we must conduct preclinical studies and clinical trails for each product candidate to demonstrate safety and efficacy. The number of preclinical studies and clinical trials that will be required varies depending on the product candidate, the indication being evaluated, the trial results and regulations applicable to any particular product candidate. The results of preclinical studies and initial clinical trials of our product candidates do not necessarily predict the results of later-stage clinical trails. Product candidates in later stages of clinical trials may fail to show the desired safety and efficacy despite having progressed through initial clinical trails. We cannot assure you that the data collected from the preclinical studies and clinical trails of our product candidates will be sufficient to support FDA or other regulatory approval. In addition, the continuation of a particular study after review by an institutional review board or independent data safety monitoring board does not necessarily indicate that our product candidate will achieve the clinical endpoint. 12 The FDA and other regulatory agencies can delay, limit or deny approval for many reasons, including: · changes to the regulatory approval process for product candidates in those jurisdictions, including the United States, in which we may be seeking approval for our product candidates; · a product candidate may not be deemed to be safe or effective; · the ability of the regulatory agency to provide timely responses as a result of its resource constraints; · the manufacturing processes or facilities may not meet the applicable requirements; and · changes in their approval policies or adoption of new regulations may require additional clinical trials or other data. Any delay in, or failure to receive, approval for any of our product candidates or the failure to maintain regulatory approval could prevent us from growing our revenues or achieving profitability. Our potential international business would expose us to a number of risks. We anticipate that a substantial amount of future sales of our potential products will be derived from international markets. Accordingly, any failure to achieve substantial foreign sales could have a material adverse effect on our overall sales and profitability. Depreciation or devaluation of the local currencies of countries where we sell our products may result in these products becoming more expensive in local currency terms, thus reducing demand, which could have an adverse effect on our operating results. Our ability to engage in non-United States operations and the financial results associated with any such operations also may be significantly affected by other factors, including: · foreign government regulatory authorities; · product liability, intellectual property and other claims; · export license requirements; · political or economic instability in our target markets; · trade restrictions; · changes in tax laws and tariffs; · managing foreign distributors and manufacturers; · managing foreign branch offices and staffing; and · competition. If these risks actually materialize, our anticipated sales to international customers may decrease or not be realized at all. Competition in our target markets is intense, and developments by other companies could render our product candidates obsolete. The pharmaceutical industry is not a static environment, and market share can change rapidly if competing products are introduced. While we believe we are in the process of developing products unique in the delivery and application for treatment of urological maladies, we face competition from Ortho-McNeil,Inc., BioNiche,Inc., Plethora Solutions Ltd., and SJ Pharmaceuticals,Inc., among others, who have either already developed or are in the process of developing products similar to ours. Further, there can be no assurance that we can avoid intense competition from other medical technology companies, pharmaceutical or biotechnology companies, universities, government agencies, or research organizations that might decide to develop products similar to ours. Many of these existing and potential competitors have substantially greater financial and/or other resources. Our competitors may succeed in developing technologies and products that are more effective or cheaper to use than any that we may develop. These developments could render our products obsolete and uncompetitive, which would have a material adverse effect on our business, financial condition and results of operations. 13 If we suffer negative publicity concerning the safety of our products in development, our sales may be harmed and we may be forced to withdraw such products. If concerns should arise about the safety of our products once developed and marketed, regardless of whether or not such concerns have a basis in generally accepted science or peer-reviewed scientific research, such concerns could adversely affect the market for these products. Similarly, negative publicity could result in an increased number of product liability claims, whether or not these claims are supported by applicable law. Adverse events in the field of drug therapies maynegatively impact regulatory approval or public perception of our potential products and technologies. The FDA maybecome more restrictive regarding the conduct of clinical trials including urological and other therapies. This approach by the FDA could lead to delays in the timelines for regulatory review, as well as potential delays in the conduct of clinical trials. In addition, negative publicity mayaffect patients’ willingness to participate in clinical trials. If fewer patients are willing to participate in clinical trials, the timelines for recruiting patients and conducting such trials will be delayed. If our intellectual property rights do not adequately protect our products, others could compete against us more directly, which would hurt our profitability. Our success depends in part on our ability to obtain patents or rights to patents, protect trade secrets, operate without infringing upon the proprietary rights of others, and prevent others from infringing on our patents, trademarks and other intellectual property rights. We will be able to protect our intellectual property from unauthorized use by third parties only to the extent that it is covered by valid and enforceable patents, trademarks or licenses. Patent protection generally involves complex legal and factual questions and, therefore, enforceability of patent rights cannot be predicted with certainty; thus, any patents that we own or licenses from others may not provide us with adequate protection against competitors. Moreover, the laws of certain foreign countries do not recognize intellectual property rights or protect them to the same extent as do the laws of the United States. In addition to patents and trademarks, we rely on trade secrets and proprietary know-how. We seek protection of these rights, in part, through confidentiality and proprietary information agreements. These agreements may not provide sufficient protection or adequate remedies for violation of our rights in the event of unauthorized use or disclosure of confidential and proprietary information. Failure to protect our proprietary rights could seriously impair our competitive position. If third parties claim we are infringing their intellectual property rights, we could suffer significant litigation or licensing expenses or be prevented from marketing our products. Any future commercial success by the Company depends significantly on our ability to operate without infringing on the patents and other proprietary rights of others. However, regardless of the Company’s intent, our potential products may infringe upon the patents or violate other proprietary rights of third parties. In the event of such infringement or violation, we may face expensive litigation and may be prevented from pursuing product development or commercialization of our potential products or selling our products. Litigation may harm our business or otherwise distract our management. Substantial, complex or extended litigation could cause us to incur large expenditures and distract our management, and could result in significant monetary or equitable judgments against us. For example, lawsuits by employees, patients, customers, licensors, licensees, suppliers, distributors, stockholders, or competitors could be very costly and substantially disrupt our business. Disputes from time to time with such companies or individuals are not uncommon, and we cannot assure that we will always be able to resolve such disputes out of court or on terms favorable to us. In previous years, there has been significant litigation in the United States involving patents and other intellectual property rights. Competitors in the biotechnology industry mayuse intellectual property litigation against us to gain advantage. In the future, we maybe a party to litigation to protect our intellectual property or as a result of an alleged infringement of others’ intellectual property. These claims and any resulting lawsuit, if successful, could subject us to significant liability for damages and invalidation of our proprietary rights. Any potential intellectual property litigation, if successful, also could force us to stop selling, incorporating or using our potential products that use the challenged intellectual property; obtain from the owner of the infringed intellectual property right a license to sell or use the relevant technology, which license maynot be available on reasonable terms, or at all; or redesign our potential products that use the technology. We mayalso be required in the future to initiate claims or litigation against third parties for infringement of our intellectual property rights to protect such rights or determine the scope or validity of our intellectual property or the rights of our competitors. The pursuit of these claims could result in significant expenditures and the diversion of our technical and management personnel and we may not have sufficient cash and manpower resources to pursue any such claims. If we are forced to take any of these actions, our business maybe seriously harmed. Any claims, with or without merit, and regardless of whether we prevail in the dispute, would be time-consuming, could result in costly litigation and the diversion of technical and management personnel and could require us to develop non-infringing technology or to enter into royalty or licensing agreements. An adverse determination in a judicial or administrative proceeding and failure to obtain necessary licenses or develop alternate technologies could prevent us from developing and selling our potential products, which would have a material adverse effect on our business, results of operations and financial condition. 14 If we fail to attract and keep key management and scientific personnel, we may be unable to develop or commercialize our product candidates successfully. Our success depends on our continued ability to attract, retain and motivate highly qualified management and scientific personnel. The loss of the services of any principal member of our senior management, including WilliamJ. Garner, Chief Executive Officer, MartinE. Shmagin, Chief Financial Officer, and TerryM. Nida, Chief Operating Officer, could delay or prevent the commercialization of our product candidates. We employ these individuals on an at-will basis and their employment can be terminated by us or them at any time, for any reason and with or without notice, subject to the terms contained in their employment offer letters. Competition for qualified personnel in the biotechnology field is intense. We may not be able to attract and retain quality personnel on acceptable terms given the competition for such personnel among biotechnology, pharmaceutical and other companies. We have established a scientific advisory board consisting of C. Lowell Parsons, M.D. who is Chairman and Professor of the Department of Urology at the University of California, San Diego and S. Grant Mulholland, M.D. who is Chair Emeritus of Urology at Jefferson Medical College of Thomas Jefferson University.These members assist us in formulating research and development strategies. These scientific advisors are not our employees and may have commitments to, or consulting or advisory contracts with, other entities that may limit their availability to us. The failure of our scientific advisors to devote sufficient time and resources to our programs could harm our business. In addition, our scientific advisors may have arrangements with other companies to assist those companies in developing products or technologies that may compete with our products. If our primary product candidate, URG101, or any of our other product candidates, cannot be shown to be safe and effective in clinical trials, are not approvable or not commercially successful, then the benefits of the Merger may not be realized. Our Phase IIb clinical trial of URG101 did not meet its primary endpoint. We cannot guarantee that URG101, or any other of our product candidates, will be successful in any future clinical trials and any future clinical trial of URG101, or any other of our product candidate, would require substantial additional capital, which may not be available on commercially reasonable terms, or at all. Following the Merger, our primary product candidate is URG101. URG101 and our other product candidates are subject to all of the risks attendant to any drug and biologic product candidate. For instance, any of our product candidates must be rigorously tested in clinical trials, and shown to be safe and effective before the FDA, or its foreign counterparts, will consider them for approval. Failure to demonstrate that our product candidates, especially URG101, are safe and effective, or significant delays in demonstrating safety and efficacy, would diminish the anticipated benefits of the Merger. Moreover, once approved for sale, if ever, any product must be successfully commercialized. Failure to successfully commercialize one or more of our current product candidates would also diminish the anticipated benefits of the Merger. As stated above, on October30, 2006, Urigen N.A. announced that URG101 did not meet the primary endpoint in a Phase II clinical trial in chronic pelvic pain of bladder origin. Urigen N.A. announced that the primary endpoint in this study was improvement in pain and urgency at the end of the study as monitored by the Patient Overall Rating of Improvement of Symptoms questionnaire, a measurement tool used in clinical trials of chronic pelvic pain. We believe the overall results of the clinical trial may have been compromised by issues relating to patient selection. Furthermore, we believe that incorporation of appropriate protocol changes may allow it to achieve positive results in subsequent trials. If URG101, or any of our other product candidates, cannot be shown to be safe and effective in clinical trials, are not approvable or not commercially successful, then the benefits of the Merger may not be realized, which would materially adversely affect our business. We may not achieve projected development goals in the time frame we announce and expect. We may set goals for and make public statements regarding timing of the accomplishment of objectives material to our success, such as the commencement and completion of clinical trials, anticipated regulatory approval dates, and time of product launch. The actual timing of these events can vary dramatically due to factors such as delays or failures in its clinical trials, the uncertainties inherent in the regulatory approval process, and delays in achieving product development, manufacturing or marketing milestones necessary to commercialize the combined company’s products. There can be no assurance that our clinical trials will be completed, that we will make regulatory submissions or receive regulatory approvals as planned, or that the combined company will be able to adhere to its current schedule for the scale-up of manufacturing and launch of any of its products. If we fail to achieve one or more of these milestones as planned, the price of our common shares could decline. We face potential Canadian tax liability related to Urigen N.A.’s continuation from British Columbia to the State of Delaware. For Canadian income tax purposes, there will be a deemed disposition at fair market value of all of Urigen N.A.’s assets owned immediately before Urigen N.A. continued into Delaware. Any gains resulting from this disposition will be included in income in Urigen N.A.’s final Canadian income tax return. To the extent Urigen N.A. does not have sufficient losses for income tax purposes to shelter the gains, a Canadian tax liability will result. 15 In addition, to the extent the fair market value of the assets exceeds Urigen N.A.’s debts and the paid up capital of Urigen N.A.’s common stock immediately before the continuance, Urigen N.A. will be subject to an additional tax at the same rate as if a dividend had been paid by Urigen N.A. We will need to obtain additional financing in order to continue our operations, which financing might not be available or which, if it is available, maybe on terms that are not favorable to us. Our ability to engage in future development and clinical testing of our potential products will require substantial additional financial resources. We currently use approximately $200,000 per month to operate our business and we believe we have sufficient cash to continue our operations until February 2008. Our future funding requirements will depend on many factors, including: · Our financial condition; · timing and outcome of the Phase II clinical trials for URG101; · developments related to our collaboration agreements, license agreements, academic licenses and other material agreements; · our ability to establish and maintain corporate collaborations; · the time and costs involved in filing, prosecuting and enforcing patent claims; and · competing pharmacological and market developments. We mayhave insufficient working capital to fund our cash needs unless we are able to raise additional capital in the future. We have financed our operations to date primarily through the sale of equity securities and through corporate collaborations. If we raise additional funds by issuing equity securities, substantial dilution to our stockholders mayresult. We maynot be able to obtain additional financing on acceptable terms, or at all. Any failure to obtain an adequate and timely amount of additional capital on commercially reasonable terms will have a material adverse effect on our business and financial condition, including our viability as an enterprise. If we are unable to complete our assessment as to the adequacy of our internal control over financial reporting within the required time periods as required by Section404 of the Sarbanes-Oxley Act of 2002, or in the course of such assessments identify and report material weaknesses in our controls, investors could lose confidence in the reliability of our financial statements, which could result in a decrease in the value of our common stock. As directed by Section404 of the Sarbanes-Oxley Act of 2002, the Securities and Exchange Commission adopted rulesrequiring public companies to include a report of management on internal control over financial reporting in their Annual Reports on Form10-K. This report is required to contain an assessment by management of the effectiveness of a company’s internal control over financial reporting. In addition, the independent registered public accounting firm auditing a public company’s financial statements must attest to and report of the effectiveness of the company’s internal control over financial reporting. Our current non-affiliated market capitalization qualifies us as a non-accelerated filer. As such, we are required to comply with the Section404 requirements beginning with the fiscal year that ends June30,2008. We intend to diligently and vigorously assess (and enhance as maybe appropriate) our internal control over financial reporting in order to ensure compliance with the Section404 requirements. We anticipate expending significant resources in developing the necessary documentation and testing procedures required by Section404, however, there is a risk that we will not comply with all of the requirements imposed by Section404. In addition, the very limited size of our organization could lead to conditions that could be considered material weaknesses, such as those related to segregation of duties, that is possible in larger organizations but significantly more difficult in smaller organizations. Also, controls related to our general information technology infrastructure maynot be as comprehensive as in the case of a larger organization with more sophisticated capabilities and more extensive resources. It is not clear how such circumstances should be interpreted in the context of an assessment of internal control over financial reporting. If we fail to implement required new or improved controls, we maybe unable to comply with the requirements of Section404 in a timely manner, which mayresult in our independent registered public accounting firm issuing a qualified or adverse report on our internal control over financial reporting. This could result in an adverse reaction in the financial markets due to a loss of confidence in the reliability of our financial statements, which could cause the market price of our common stock to decline. We may continue to incur losses for the foreseeable future, and might never achieve profitability. We may never become profitable, even if we are able to commercialize additional products. We will need to conduct significant research, development, testing and regulatory compliance activities that, together with projected general and administrative expenses, is expected to result in substantial increase in operating losses for at least the next several years. Even if we achieve profitability, we may not be able to sustain or increase profitability on a quarterly or annual basis. 16 Our stock price is volatile. The market price of our common stock is subject to significant fluctuations. Market prices for securities of early-stage pharmaceutical, biotechnology and other life sciences companies have historically been particularly volatile. Some of the factors that may cause the market price of our common stock to fluctuate include: · the results of our current and any future clinical trials of our product candidates; · the results of ongoing preclinical studies and planned clinical trials of our preclinical product candidates; · the entry into, or termination of, key agreements, including, among others, key collaboration and license agreements; · the results and timing of regulatory reviews relating to the approval of our product candidates; · the initiation of, material developmentsor conclusion of litigation to enforce or defend any of our intellectual property rights; · failure of any of our product candidates, if approved, to achieve commercial success; · general and industry-specific economic conditions that may affect our research and development expenditures; · the results of clinical trials conducted by others on drugs that would compete with our product candidates; · issues in manufacturing our product candidates or any approved products; · the loss of key employees; · the introduction of technological innovations or new commercial products by our competitors; · changes in estimates or recommendations by securities analysts, if any, who cover our common stock; · future sales of our common stock; and · period-to-period fluctuations in our financial results. Moreover, the stock markets in general have experienced substantial volatility that has often been unrelated to the operating performance of individual companies. These broad market fluctuations may also adversely affect the trading price of our common stock. In the past, following periods of volatility in the market price of a company’s securities, stockholders have often instituted class action securities litigation against those companies. Such litigation, if instituted, could result in substantial costs and diversion of management attention and resources, which could significantly harm our financial position, results of operations and reputation. Our common stock is quoted on the OTC Bulletin Board. As a result, our common stock is subject to trading restrictions as a “penny stock,” which could adversely affect the liquidity and price of such stock. Our common stock has been quoted on the OTC Bulletin Board since June 19, 2007. Because our common stock is not listed on any national securities exchange, our shares are subject to the regulations regarding trading in “penny stocks,” which are those securities trading for less than $5.00 per share. The following is a list of the general restrictions on the sale of penny stocks: · Prior to the sale of penny stock by a broker-dealer to a new purchaser, the broker-dealer must determine whether the purchaser is suitable to invest in penny stocks. To make that determination, a broker-dealer must obtain, from a prospective investor, information regarding the purchaser's financial condition and investment experience and objectives. Subsequently, the broker-dealer must deliver to the purchaser a written statement setting forth the basis of the suitability finding and obtain the purchaser’s signature on such statement. · A broker-dealer must obtain from the purchaser an agreement to purchase the securities. This agreement must be obtained for every purchase until the purchaser becomes an “established customer.” A broker-dealer may not effect a purchase of a penny stock less than two business days after a broker-dealer sends such agreement to the purchaser. · The Exchange Act requires that prior to effecting any transaction in any penny stock, a broker-dealer must provide the purchaser with a “risk disclosure document” that contains, among other things, a description of the penny stock market and how it functions and the risks associated with such investment. These disclosure rules are applicable to both purchases and sales by investors. 17 · A dealer that sells penny stock must send to the purchaser, within ten days after the end of each calendar month, a written account statement including prescribed information relating to the security. These requirements can severely limit the liquidity of securities in the secondary market because few brokers or dealers are likely to be willing to undertake these compliance activities. Because our common stock is subject to the rules and restrictions regarding penny stock transactions, an investor’s ability to sell to a third party and our ability to raise additional capital may be limited. We make no guarantee that our market-makers will make a market in our common stock, or that any market for our common stock will continue. Our stock price could be adversely affected by dispositions of our shares pursuant to registration statements currently in effect. Some of our current stockholders hold a substantial number of shares, which they are currently able to sell in the public market under certain registration statements currently in effect, or otherwise. Sales of a substantial number of our shares or the perception that these sales mayoccur, could cause the trading price of our common stock to fall and could impair our ability to raise capital through the sale of additional equity securities. As of November 23,2007, we had issued and outstanding 68,289,535 shares of our common stock. This amount does not include, as of November 232007: · approximately 2.5million shares of our common stock issuable upon the exercise of all of our outstanding options and the release of restricted stock awards; and · approximately 4.7million shares of our common stock issuable upon the exercise of all of our outstanding warrants. These shares of common stock, if and when issued, maybe sold in the public market assuming the applicable registration statements continue to remain effective and subject in any case to trading restrictions to which our insiders holding such shares maybe subject from time to time. If these options or warrants are exercised and sold, our stockholders mayexperience additional dilution and the market price of our common stock could fall. In addition, in connection with the Merger, stockholders of Urigen N.A. may sell a significant number of shares of our common stock they received in the Merger. Such holders have had no ready market for their Urigen N.A. shares and might be eager to sell some or all of their shares. Further, Urigen N.A. recently entered into agreements with a couple of its vendors and business partners which give Urigen N.A the right to pay certain amounts due to such vendors and business partners for goods and services with shares of its SeriesB preferred stock in lieu of cash. Such vendors and business partners may be more inclined to sell our common stock than other investors as they have not been long-term investors of Urigen N.A. Significant sales could adversely affect the market price for our common stock for a period of time. Our amended and restated certificate of incorporation and by-laws include anti-takeover provisions that mayenable our management to resist an unwelcome takeover attempt by a third party. Our basic corporate documents and Delaware law contain provisions that enable our management to attempt to resist a takeover unless it is deemed by our management and board of directors to be in the best interests of our stockholders. Those provisions might discourage, delay or prevent a change in control of our company or a change in our management. Our board of directors mayalso choose to adopt further anti-takeover measures without stockholder approval. The existence and adoption of these provisions could adversely affect the voting power of holders of our common stock and limit the price that investors might be willing to pay in the future for shares of our common stock. We may not be able to meet the initial listing standards to trade on a national securities exchange such as the Nasdaq Capital Market or the American Stock Exchange, which could adversely affect the liquidity and price of the combined company’s common stock. We intend to raise additional capital and consummate a reverse stock split in order to meet the requirements to obtain the listing of our common stock on a national securities exchange such as the Nasdaq Capital Market or the American Stock Exchange. The initial listing qualification standards for new issuers are stringent and, although we may explore various actions to meet the minimum initial listing requirements for a listing on a national securities exchange, there is no guarantee that any such actions will be successful in bringing us into compliance with such requirements. If we fail to achieve listing of our common stock on a national securities exchange, our common shares may continue to be traded on the OTC Bulletin Board or other over-the-counter markets in the United States, although there can be no assurance that our common shares will be eligible for trading on any such alternative markets or exchanges in the United States. In the event that we are not able to obtain a listing on a national securities exchange or maintain our reporting on the OTC Bulletin Board or other quotation service for our common shares, it may be extremely difficult or impossible for stockholders to sell their common shares in the United States. Moreover, ifour common stock remains quoted on the OTC Bulletin Board or other over-the-counter market, the liquidity will likely be less, and therefore the price will be more volatile, than if our common stock was listed on a national securities exchange. Stockholders may not be able to sell their common shares in the quantities, at the times, or at the prices that could potentially be available on a more liquid trading market. As a result of these factors, if our common shares fail to achieve listing on a national securities exchange, the price of our common shares is likely to decline. In addition, a decline in the price of our common shares could impair our ability to achieve a national securities exchange listing or to obtain financing in the future. 18 USE OF PROCEEDS This prospectus relates to shares of our common stock that may be offered and sold from time to time by the selling stockholder. We will not receive any of the proceeds resulting from the sale of the shares held by the selling stockholder. We will receive the sale price of any common stock we sell to the selling stockholder upon exercise of warrants. We expect to use the proceeds received from the exercise of warrants, if any, for general working capital purposes. However, the selling stockholder is entitled to exercise the warrants on a cashless basis commencing one year after their initial issuance, if the shares of common stock underlying the warrants are not then registered pursuant to an effective registration statement and the market price of the Company’s common stock exceeds the exercise price. In the event that the selling stockholder exercises the warrants on a cashless basis, we will not receive any proceeds. FORWARD-LOOKING STATEMENTS Some of the statements contained in this Registration Statement that are not historical facts are "forward-looking statements" which can be identified by the use of terminology such as "estimates," "projects," "plans," "believes," "expects," "anticipates," "intends," or the negative or other variations, or by discussions of strategy that involve risks and uncertainties. We urge you to be cautious of the forward-looking statements, that such statements, which are contained in this Registration Statement, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors affecting our operations, market growth, services, products and licenses. No assurances can be given regarding the achievement of future results, as actual results may differ materially as a result of the risks we face, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events. Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation: · the efficacy, safety and intended utilization of our product candidates; · the conduct and results ourof research, discovery and preclinical efforts and clinical trials; · our plans regarding future research, discovery and preclinical efforts and clinical activities, collaborative, intellectual property and regulatory activities; and · our results of operations, financial condition and businesses, and products and drug candidates under development. · ourproduct candidates that appear promising in early research and clinical trials may not demonstrate safety and efficacy in subsequent clinical trials; · risks associated with reliance on collaborative partners for further clinical trials and other development activities; and · risks involved with development and commercialization of product candidates. SELLING STOCKHOLDER The table below sets forth information concerning the resale of the shares of common stock by the selling stockholder. The selling stockholder acquired our securities pursuant to the Series B Convertible Preferred Stock Purchase Agreement the material terms of which are described beginning on page 20. We will not receive any proceeds from the resale of the common stock by the selling stockholder. We will receive the sale price of any common stock we sell to the selling stockholder upon exercise of warrants. We expect to use the proceeds received from the exercise of warrants, if any, for general working capital purposes. However, the selling stockholder is entitled to exercise the warrants on a cashless basis commencing one year after their initial issuance, if the shares of common stock underlying the warrants are not then registered pursuant to an effective registration statement and the market price of the Company’s common stock exceeds the exercise price. In the event that the selling stockholder exercises the warrants on a cashless basis, we will not receive any proceeds. 19 The following table also sets forth the name of each person who is offering the resale of shares of common stock by this prospectus, the number of shares of common stock beneficially owned by each person, the number of shares of common stock that may be sold in this offering and the number of shares of common stock each person will own after the offering, assuming they sell all of the shares offered.The selling stockholderhas notheld any position or office or had any other material relationship with us or any of our predecessors or affiliates within the past three years. Shares of Common Stock Percentage of Number of Sharesof Common Percentage of Name Owned Prior to the Offering (1) Ownership Before theOffering (1) Shares Being Offered Stock Owned After the Offering(2) Ownership After the Offering(2) Platinum-Montaur Life Science, LLC (3) 3,413,794 4.999 % 13,120,000 (4) 4,062,335 (5) 4.999 % (1) Applicable percentage ownership is based on 68,289,535 shares of common stock outstanding as of November 23, 2007, together with securities exercisable or convertible into shares of common stock within 60 days of November 23, 2007 for each stockholder. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities. Shares of common stock that are currently exercisable or exercisable within 60 days of November 23, 2007 are deemed to be beneficially owned by the person holding such securities for the purpose of computing the percentage of ownership of such person, but are not treated as outstanding for the purpose of computing the percentage ownership of any other person. (2) Assumes all shares offered hereby are sold. (3)Marc Nordlichthas the voting and dispositive power over the shares listed. Mr. Nordlicht disclaims beneficial ownership of such shares except to the extent of his pecuniary interest in the selling stockholder. The selling stockholder has advised us that it is not a broker-dealer or affiliate of a broker-dealer. (4) Represents 13,120,000 shares of common stock underlying shares of Series B Convertible Preferred Stock issued pursuant to the Series B Convertible Preferred Stock Purchase Agreement (the “Agreement”), dated July 31, 2007. (5) Assuming the sale of all of the shares being offered in this prospectus, the Selling Shareholder will hold Series BPreferred Stock and Warrants convertible into or exercisable for an aggregate of 14,880,000 shares ofour common stock (subject to the limitations described in the following sentence) and willbeneficially own 3,413,794 shares of common stockwhich represent 4.999% of 68,289,535 shares of common stockoutstanding as of November 23, 2007, and assuming the conversion of all the shares of Series B preferred Stock. Pursuant to the terms of the Certificate of Designation of the Series B Preferred Stock and the Warrants, the holder is not permitted toconvert the Series Bpreferred Stock or exercisable the Warrants if the number of shares issuable upon such exercise or conversion will result in beneficialownership of more than 4.999% of the Company’s commonstock. The holder has the right to waive this restriction upon 61 days notice to the Company (and thus are not “beneficially owned” under Rule 13d-3 until one day after such notice is given). Series B Convertible Preferred Stock Purchase Agreement We entered into a Series B Convertible Preferred Stock Purchase Agreement dated as of July 31, 2007 (the “Purchase Agreement”) with Platinum-Montaur Life Science, LLC (“Platinum”) for the sale of 210 shares of our Series B Convertible Preferred Stock, par value $.001 per share, at a purchase price of $10,000 per share. We received aggregate gross proceeds of $2,100,000. In connection with the Purchase Agreement, we filed a Certificate of Designation setting forth the rights of the Series B Convertible Preferred Stock. Pursuant to the terms of the Amended and Restated Series B Certificate of Designation and warrants granted to Platinum the conversion price of the Series B Preferred Stock and the exercise price of warrants will be adjusted in the event (i) of any stock split or combination of the Company’s common stock; (ii)the Company pays any dividends or other distribution payable in common stock or other securities of the Company; (iii) the company reclassifies its common stock; (iv) there is a reorganization, merger consolidation or sale of all or substantially all ofthe Company’s assets, (v) the company issues any securities convertible into or exchangeable for common stock where the price per share for the additional shares that may be issued pursuant to such convertible or exchangeable securities plus the consideration received by the Company for the issuance of such convertible or exchangeable securities divided by the number of such shares issuable pursuant to such convertible or exchangeable securities is less than the conversion price of the Series B Preferred Stock of $0.15 or the warrant exercise price of $0.18 or (vi) issues any shares of common stock other upon conversion of existing convertible securities at a price per share that is less than the conversion price of the Series B Preferred Stock of $0.15 or the warrant exercise price of $0.18.The Company does not currently have anyplan that require adjustment of the conversion price of the Series B Preferred Stock. The Certificate of Designation, as amended and restated, setting forth the rights and preferences of the Series B Preferred Stock, provides for the payment of dividends equal to 5% per annum payable on a quarterly basis. The Company has the option to pay dividends in shares of common stock if the shares are registered in an effective registration statement and the payment would not result in the holder exceeding any ownership limitations. The Series B Preferred Stock is convertible at maximum price of $0.15 per share, subject to certain adjustments, other than for increase in the conversion price in connection with a reverse stock split by the Company. The Series B Preferred Stock also carries a liquidation preference of $10,000 per share. The Holders of Series B Preferred stock have no voting rights except that the Company may not without the consent of a majority of the holders of Series B Preferred Stock (i) incur any indebtedness, as defined in the Purchase Agreement, or authorize, create or issue any shares having rights superior to the Series B preferred stock; (ii) amend its Articles of Incorporation or Bylaws or in anyway alter the rights of the Series B Preferred stock, so as to materially and adversely affect the rights, preferences and privileges of the Series B Preferred Stock; (iii) repurchase, redeem or pay dividends on any securities of the Company that rank junior to the Series B Preferred Stock; or (iv) reclassify the Company’s outstanding stock. The Certificate of Designation provides that if the Company cannot issue shares of common stock registered for resale to the extent required by the Registration Rights Agreement, the holder of the Series B Preferred Stock has the option to (a) require the Company to redeem the Series B Preferred Stock for which the Company is unable to issue common stock at a price equal to 120% of the liquidation preference amount; (b) require the Company to issue restricted stock if the Company does not have a sufficient number of shares registered for resale under the Registration Statement; or (c) void its conversion notice. 20 The Company also issued to Platinum a Series A Warrant to purchase 14,000,000 shares of the Company’s common stock exercisable at a price of $0.18 per share. The warrants have a term of five years, and expire on August 1, 2012. The warrants provide a cashless exercise feature; however, the holders of the warrants may make a cashless exercisetwelve months afterAugust 1, 2007 and thereafter only if the underlying shares are not covered by an effective registration statement and the market value of the Company’s common stock is greater than the warrant exercise price. The terms of the Warrant provide that it may not be exercised if such exercise would result in the holder having beneficial ownership of more than 4.99% of the Company’s outstanding common stock. The Amended and Restated Certificate of Designation contains a similar limitation and provides further that the Series B Preferred Stock may not be converted if such conversion, when aggregated with other securities held by the holder, will result in such holder’s ownership of more than 9.99% of the Company’s outstanding common stock. Beneficial ownership is determined in accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended, and Rule 13d-3 thereunder. These limitations may be waived upon 61 days notice to the Company. Pursuant to a Registration Rights Agreement entered into simultaneously with the Purchase Agreement, we agreed to register (i) 120% of the shares issuable upon conversion of the preferred shares and (ii) the shares issuable upon exercise of the warrants in a Registration Statement to be filed with the SEC within 30 days of the closing and use our best efforts to have the registration statement declared effective with 90 days, or in the event of a review by the SEC, within 120 days of the closing. We also agreed to respond to comments within 14 days of receipt from the Securities and Exchange Commission. The failure of the Company to meet this schedule and other timetables provided in the registration rights agreement would result in the imposition of liquidated damages of 1.5% per month with a maximum of 18% of the $2,100,000 amount of Series B preferred stock issued.The Registration Agreement further provides that in the event the Securities and Exchange Commission does not permit the registration of all of the registrable securities because of the Securities and Exchange Commission’s application of Rule 415, the Company shall file subsequent registration statements on the later of 90 days following the sale of substantially all of the registrable securities included in the initial registration statement or a subsequent registration, as the case may be or seven months following the effective date of the registration statement or any subsequent registration, as the case may be. The number of shares to be registered per(i) above is 120% * 14,000,000, or 16,800,000 shares.The number of shares to be registered per (ii) above is 14,000,000.The total number of registrable securities required by the Registration Rights Agreement is therefore 30,800,000. In addition to the foregoing: · The Company agreed that for a period of 3 years after the issuance of the Series B Preferred Stock that in the event the Company enters into a financing, with terms more favorable than those attached to the Series B Preferred Stock, then the holders of the Series B Preferred Stock will be entitled to exchange their securities for shares issued in the financing. · The Company granted to Platinum the right to subscribe for an additional amount of securities to maintain its proportionate ownership interest in any subsequent financing conducted by the Company for a period of 3 years from the closing date. · The Company agreed to take action within 45 days of the closing to amend its bylaws to permit adjustments to the conversion price of the Series B Preferred Stock and the exercise price of the warrant. The failure of the Company to meet this timetable will result in the imposition of liquidated damages of 1.5% per month until the amendment to the Bylaw is effected. On October 3, 2007, the Company obtained a waiver of any liquidated damages that may have accrued as a result of the Company’s failure to have its Bylaws amended within 45 days as required by the Purchase Agreement and the Certificate of Designation. The Company’s Bylaws were amended on October 20, 2007. We are currently not in compliance with our obligations under the Registration Rights Agreement to respond to SEC comments within 14 days of our receipt of a comment letter. Failure of the Company to meet this schedule provided in the Registration Rights Agreement will result in the imposition of liquidated damages of 1.5% per month with a maximum of 18% of the initial investment in the Series B preferred stock and warrants. 21 We recieved total gross proceeds of $2,100,00 from the sale of the Series B Preferred Convertible Stock. After deducting $283,000 of transaction costs the net proceeds were $1,817,000. Table 1 Payee Cash Payment Purpose of Payment Burak Anderson & Meloni, P.C. $ 20,000 Purchaser's legal fees Burak Anderson & Meloni, P.C. 63,000 Purchaser's due diligence fee WBB Securites LLC 200,000 Finder's fee Total 283,000 The closing price of our common stock on July 31, 2007 was $0.24 per share. If all of the shares of common stock which the selling stockholders propose to sell pursuant to this prospectus were said at that price, the selling stockholders would realize gross proceeds of $3,148,800.The total number of shares issuable to the Selling Stockholder under the Series B preferred stock agreement is 28,000,000 shares. If the 28,000,000 shares of common stock issuable to the selling stockholder were sold at the market price of the Company’s common stock on July 31, 2007, the selling stockholders would realize gross proceeds of $6,720,000. Table 2 Gross Proceeds $ 6,720,000 Cost of shares underlying Series B Preferred stock at $0.15 per share $ 2,100,000 Exercise price of the warrants $ 2,520,000 Total cost 4,620,000 Potential profit (loss) $ 2,100,000 In this table, the purchase price of the Series B preferred stock was allocated to the shares of common stock issuable upon conversion the Series B preferred stock. Table 3 sets forth information relating to the total profit which the selling stockholders may realize from their sale of the shares of common stock issuable upon conversion of the Series B preferred stock and exercise of the warrants, based on the market price of our common stock on July 31, 2007 of $0.24 per share. Table 3 Shares of common stock issuable upon: Series B Preferred Warrants Total Issued at closing $ 14,000,000 $ 14,000,000 $ 28,000,000 Gross proceeds to issuer (from Table 2) 2,100,000 2,520,000 4,620,000 Profit based on 7/31/2007 closing price of $0.24 per share 1,260,000 840,000 2,100,000 Sales price on 7/31/2007 at $0.24 per share 3,360,000 3,360,000 6,720,000 Potential for liquidated damages (from below) 378,000 - 378,000 Profit adjusted to includeliquidated damages 1,638,000 840,000 2,478,000 Initial Investment $ 2,100,000 Maximum liquidated damages rate 18.00 % Potential for liquidated damages 378,000 Sales price to selling stockholders 6,720,000 Gross investment from selling stockholders (4,620,000 ) Potential for liquidated damages 378,000 Potential profit to selling stockholders 2,478,000 In table 3: • The liquidated damages reflect the 18% maximum available to investors for liquidated damages. • The profit referred to in the table represents the potential profit to the selling stockholders based on the assumptions reflected in the table. 22 Table 4 Potential for liquidated damages $ 378,000 Profit based on $0.24 price $ 2,100,000 Subtotal, payments plus discounts $ 2,478,000 Net proceeds to issuer $ 4,620,000 Ratio of (payments plus discounts) to net proceeds to issuer 53.64 % Table 5 sets forth information concerning the gross proceeds paid or payable to the Company, the net proceeds and the potential profit to the selling stockholders based on the closing price of our common stock on July 31, 2007 of $0.24 per share. Table 5 Gross proceeds to issuer from sale of Series B Preferred Stock $ 2,100,000 Gorss proceeds to issuer exercise of all Warrants $ 2,520,000 Total gross proceeds to issuer $ 4,620,000 Cash payments for deal costs (see Table 1) $ (283,000 ) Net cash proceeds to issuer $ 4,337,000 Potential profit to selling stockholders based on current conversion and exercise prices (see Table 3) $ 2,478,000 Table 6 Shares outstanding prior to sale of Series B Preferred Stock and warrants 68,289,535 Shares outstanding prior to sale of Series B Preferred stock and warrants held by persons other than the selling stockholder, affiliates of the company or the selling stockholder 39,759,706 Shares issuable in connection withthe transaction 13,120,000 Percentage of total outstanding that were issuable in the transaction 33.00 % Market price of the shares of common stock underlying the Series B Preferred Stock prior to the transaction (July 31, 2007) $ 0.24 Current price of the shares of common stock underlying the Serries B Preferred Stock prior to the transaction (closing price, November 13, 2007) $ 0.13 The total number of shares which the Company is required to register under the terms of the registration rights agreement entered into with the selling stockholder is 30,800,000. However, because of the Commission’s application of Rule 415, the Company is registering 13,120,000 or 33% of the total issued and outstanding shares held by non-affiliates. The Company is of the view that a description of the relationships and arrangements between and among the Company and, its predecessors, the selling stockholder and affiliates of the selling stockholder or persons with whom the selling stockholder has a contractual relationship in connection with the sale of the preferred stock is presented in the prospectus and all agreements between and/or among those parties are included as exhibits to the registration statement. Neither we nor our predecessor engaged in any securities transactions with any of the selling stockholders, their affiliates or any person which whom any selling stockholder has a contractual relationship regarding the sale by us of our securities to the selling stockholders. The Company presently intends to make all payments and dividends as required under the Series B preferred purchase agreement with the selling stockholder. There were no prior transactions between the Company and the selling stockholder any affiliates of the selling stockholder, or any person with whom the selling stockholder has a contractual relationship regarding the transaction We have been advised by the selling stockholders that they do not have a short position in our common stock.Except as described in this prospectus, we do not have any agreements or understandings with any of the stockholders or any of their affiliates or any person known to us to have a contractual relationship with any of the selling stockholders. 23 PLAN OF DISTRIBUTION The selling stockholder and any ofhis respective pledgees, donees, assignees and other successors-in-interest may, from time to time, sell any or all of their shares of common stock on any stock exchange, market or trading facility on which the shares are traded or in private transactions. These sales may be at fixed or negotiated prices. The selling stockholder may use any one or more of the following methods when selling shares: • ordinary brokerage transactions and transactions in which the broker-dealer solicits the purchaser; • block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal • facilitate the transaction; • purchases by a broker-dealer as principal and resale by the broker-dealer for its account; • an exchange distribution in accordance with the rules of the applicable exchange; • privately-negotiated transactions; • broker-dealers may agree with the selling stockholder to sell a specified number of such shares at a stipulated price per share; • through the writing of options on the shares; • a combination of any such methods of sale; and • any other method permitted pursuant to applicable law. The selling stockholder may also sell shares under Rule 144 of the Securities Act, if available, rather than under this prospectus. The selling stockholder shall have the sole and absolute discretion not to accept any purchase offer or make any sale of shares if it deems the purchase price to be unsatisfactory at any particular time. The selling stockholder or their respective pledgees, donees, transferees or other successors in interest, may also sell the shares directly to market makers acting as principals and/or broker-dealers acting as agents for themselves or their customers. Such broker-dealers may receive compensation in the form of discounts, concessions or commissions from the selling stockholder and/or the purchasers of shares for whom such broker-dealers may act as agents or to whom they sell as principal or both, which compensation as to a particular broker-dealer might be in excess of customary commissions. Market makers and block purchasers purchasing the shares will do so for their own account and at their own risk. It is possible that a selling stockholder will attempt to sell shares of common stock in block transactions to market makers or other purchasers at a price per share which may be below the then existing market price. We cannot assure that all or any of the shares offered in this prospectus will be issued to, or sold by, the selling stockholder. The selling stockholder and any brokers, dealers or agents, upon effecting the sale of any of the shares offered in this prospectus, may be deemed to be "underwriters" as that term is defined under the Securities Exchange Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and the rules and regulations of such acts. In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act. We are required to pay all fees and expenses incident to the registration of the shares, including fees and disbursements of counsel to the selling stockholder, but excluding brokerage commissions or underwriter discounts. The selling stockholder, alternatively, may sell all or any part of the shares offered in this prospectus through an underwriter. The selling stockholder have not entered into any agreement with a prospective underwriter and there is no assurance that any such agreement will be entered into. The selling stockholders may pledge their shares to their brokers under the margin provisions of customer agreements. If a selling stockholder defaults on a margin loan, the broker may, from time to time, offer and sell the pledged shares. The selling stockholder and any other persons participating in the sale or distribution of the shares will be subject to applicable provisions of the Securities Exchange Act of 1934, as amended, and the rules and regulations under such Act, including, without limitation, Regulation M. These provisions may restrict certain activities of, and limit the timing of purchases and sales of any of the shares by, the selling stockholders or any other such person. In the event that any of the selling stockholder are deemed an affiliated purchaser or distribution participant within the meaning of Regulation M, then the selling stockholder will not be permitted to engage in short sales of common stock. Furthermore, under Regulation M, persons engaged in a distribution of securities are prohibited from simultaneously engaging in market making and certain other activities with respect to such securities for a specified period of time prior to the commencement of such distributions, subject to specified exceptions or exemptions. In addition, if a short sale is deemed to be a stabilizing activity, then the selling stockholder will not be permitted to engage in a short sale of our common stock. All of these limitations may affect the marketability of the shares. If a selling stockholder notifies us that it has a material arrangement with a broker-dealer for the resale of the common stock, then we would be required to amend the registration statement of which this prospectus is a part, and file a prospectus supplement to describe the agreements between the selling stockholder and the broker-dealer. 24 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information Our common stock is quoted on the OTC Bulletin Board under the symbol “URGP.OB.” Previously, commencing June 19, 2007 our common stock was quoted on the OTC Bulletin Board under the symbol VLTS.OB. From May 21, 2007 through June 18, 2007, our common stock was quoted on the National Quotation Bureau’s Pink Sheets under the symbol “VLTS. PK.” Prior to May 21, 2007, our common stock was listed on the Nasdaq Capital Market under the symbol “VLTS.” The following table sets forth, for the calendar periods indicated, the high and low per share sales prices for our common stock as reported by the Nasdaq Capital Market through May 18, 2007, by the National Quotation Bureau’s Pink Sheets from May 21, 2007 through July 15, 2007 and by the OTC Bulletin Board since July 16, 2007. The following table sets forth the high and low sales prices as reported by the NASDAQ Bulletin Board Market for the periods indicated. CalendarYear High Low 2005 First Quarter $ 3.90 $ 2.20 Second Quarter 3.19 2.26 Third Quarter 2.90 2.11 Fourth Quarter 2.60 1.48 2006 First Quarter $ 3.95 $ 2.12 Second Quarter 4.06 2.64 Third Quarter 3.50 0.15 Fourth Quarter 1.07 0.29 2007 First Quarter $ 0.47 $ 0.22 Second Quarter 0.32 0.10 Third Quarter 0.16 0.16 Fourth Quarter (November 23, 2007) 0.13 0.10 On July 13, 2007, the date of the merger, the high and low sale prices reported on the OTC Bulletin Board for Valentis common stock were $0.17 and 0.15 per share, respectively. On November 23,2007 the last sale price reported on the OTC Bulletin Board for our common stock was $.10 per share Holders As of November 23, 2007, there were 68,289,535 shares of common stock issued and outstanding. As of November 23, 2007, there were 361 holders of record of our common stock. There is 1 holder of record of our SeriesB preferred stock. Dividends We have not declared any dividends to date. However, the right and preferences of our Series B Preferred Stock provides for the payment of dividends equal to 5% per annum payable on a quarterly basis. The Company has the option to pay dividends in shares of common stock if the shares are registered in an effective registration statement and the payment would not result in the holder exceeding any ownership limitations. DESCRIPTION OF BUSINESS CORPORATE OVERVIEW We were formerly known as Valentis, Inc. and were formed as the result of the merger of Megabios Corp. and GeneMedicine, Inc. in March 1999. We were incorporated in Delaware on August 12, 1997. In August1999, we acquired U.K.-based PolyMASC Pharmaceuticals plc. On October 5, 2006, we entered into an Agreement and Plan of Merger,as subsequently amended (the “Merger”) with Urigen N.A., Inc., a Delaware corporation (“Urigen N.A.”), and Valentis Holdings, Inc., our newly formed wholly-owned subsidiary (“Valentis Holdings ”). Pursuant to the Merger Agreement, on July 13, 2007, Valentis Holdings was merged with and into Urigen N.A., Inc. with Urigen N.A., Inc. surviving as our wholly-owned subsidiary. In connection with the Merger, each Urigen stockholder received, in exchange for each share of Urigen N.A., Inc. common stock held by such stockholder immediately prior to the closing of the Merger, 2.2554 shares of our common stock. At the effective time of the Merger, each share of Urigen N.A., Inc. SeriesB preferred stock was exchanged for 11.277 shares of our common stock. An aggregate of 51,226,679 shares of our common stock were issued to the Urigen N.A., Inc. stockholders.Upon completion of the Merger, we changed our name from Valentis, Inc. to Urigen Pharmaceuticals, Inc. 25 From and after the Merger, our business is conducted through our wholly owned subsidiary Urigen N.A. The discussion of our business in this amendment to the Registration Statement on Form S-1 is that of our current business which is conducted through Urigen N.A. We are located in Burlingame, California, where our headquarters and business operations are located. BUSINESS OVERVIEW Urology represents a specialty pharmaceutical market of approximately 12,000 physicians in North America. Urologists treat a variety of ailments of the urinary tract including urinary tract infections, bladder cancer, overactive bladder, urgency and incontinence and interstitial cystitis, a subset of PBS. Many of these indications represent significant, underserved therapeutic market opportunities. Over the next several years a number of key demographic and technological factors should accelerate growth in the market for medical therapies to treat urological disorders, particularly in our product categories. These factors include the following: · Aging population.  The incidence of urological disorders increases with age. The over-40 age group in the United States is growing almost twice as fast as the overall population. Accordingly, the number of individuals developing urological disorders is expected to increase significantly as the population ages and as life expectancy continues to rise. · Increased consumer awareness.  In recent years, the publicity associated with new technological advances and new drug therapies has increased the number of patients visiting their urologists to seek treatment for urological disorders. Urigen N.A has been established as a specialty pharmaceutical company to develop and commercialize products for the treatment of urological disorders. We have established an initial group of clinical stage products, as more fully described below, that we believe offer potential solutions to underserved urology markets. Urigen N.A is a specialty pharmaceutical company dedicated to the development and commercialization of therapeutic products for urological disorders. Our two lead programs target significant unmet medical needs and major market opportunities in urology. Our URG101 project targets painful bladder syndrome which affects approximately 10.5 million men and women in North America. URG101 has demonstrated safety and activity in a Phase IIa (open-label) human clinical trial and in a Phase IIb double-blind, placebo-controlled trial. URG101 is a unique, proprietary combination therapy of components approved by global regulatory authorities that is locally delivered to the bladder for rapid relief of pain and urgency. In 2007 URG101 clinical development will encompass a pharmacodynamic study.We have also begun to develop additional indications for URG101 focusing on radiation cystitis and dyspareunia (painful intercourse). Our clinical stage projects, URG301 and URG302, target acute urgency in patients diagnosed with an overactive bladder, another major unmet need that is insufficiently managed by presently available overactive bladder drugs. URG301 and URG302 are proprietary dosage forms of approved drugs that are locally delivered to control urinary urgency. A Urigen N.A sponsored Investigational New Drug, or IND, is currently being prepared with subject enrollment scheduled for late 2007. We also plan, subject to additional financing, to initiate two clinical programs targeting the use of URG301 in patients diagnosed with acute urethral discomfort, or AUD, associated with cystoscopy and urethritis. To expand the pipeline, we have initiated discussions with pharmaceutical companies that have either an approved product or a product in development for the treatment of additional urological indications. We believe that our URG100 and URG300 programs, when commercialized, will offer significant “marketing coat-tails” that can dramatically grow the sales of niche urology products. Although such products do not match the potential revenue streams of URG101 and URG301, the incremental income they could generate for us is potentially significant as such products will enable us to maximize the time, effort and expense of the sales organization that we plan to establish to market URG101 and URG301 to urologists in the U.S. We plan to market our products to urologists and urogynecologists in the United States via a specialty sales force managed internally. As appropriate, our specialty sales force will be augmented by co-promotion and licensing agreements with pharmaceutical companies that have the infrastructure to market our products to general practitioners. In all other countries, we plan to license marketing and distribution rights to our products to pharmaceutical companies with strategic interests in urology and gynecology. RECENT DEVELOPMENTS Development and License Agreement with M&P Patent AG On November 19, 2007, the Company entered into a Development and License Agreement with M&P Patent AG (the “Licensor”). Pursuant to the Agreement, the Licensor granted the Company an exclusive, royalty bearing license to certain patents, know-how and trademarks to develop the Licensor’s intranasal testosterone product referred to as NASOBOL®, in accordance with a development plan, and to manufacture, commercialize and sell the product. We agreed to fund all work to be done pursuant to the development plan and bear all cost for the execution of the development plan. In addition we agreed to bear all costs in connection with the commercialization of the product. Pursuant to the agreement, we agreed to make certain milestone payments. In addition, we agreed to make the following royalty payments: (A) 5% on the cumulated net sales from $30,000,001 to $60,000,000; (B) 12% on the cumulated net sales from $60,000,001 to $100,000,000; (C) 16% on the cumulated net sales from $100,000,001 to $200,000,000; (D) 20% on the cumulated net sales from $200,000,001 to $300,000,000; and (E) 25% on the cumulated net sales above $300,000,000. Further, in addition to the foregoing payments we agreed to pay the Licensor 25% of all payments received from a distributor that are attributable to the Licensor’s product and not part of gross sales. The Company’s obligations to pay royalties shall cease if the cumulative royalty payments reaches $150,000,000 and the license shall be deemed to have been fully paid and irrevocably granted to the Company. The term of the Agreement commences on the effective date (the date when both parties signed the agreement) and will continue until all patent rights have expired in each country. The Agreement may be earlier terminated if certain targets are not met. 26 Series B Convertible Preferred Stock Purchase Agreement We entered into a Series B Convertible Preferred Stock Purchase Agreement dated as of July 31, 2007 (the “Purchase Agreement”) with Platinum-Montaur Life Science, LLC (“Platinum”) for the sale of 210 shares of our Series B Convertible Preferred Stock, par value $.001 per share, at a purchase price of $10,000 per share. We received aggregate gross proceeds of $2,100,000. In connection with the Purchase Agreement, we filed a Certificate of Designation setting forth the rights of the Series B Convertible Preferred Stock. Pursuant to the terms of the Amended and Restated Series B Certificate of Designation and warrants granted to Platinum the conversion price of the Series B Preferred Stock and the exercise price of warrants will be adjusted in the event (i) of any stock split or combination of the Company’s common stock; (ii)the Company pays any dividends or other distribution payable in common stock or other securities of the Company; (iii) the company reclassifies its common stock; (iv) there is a reorganization, merger consolidation or sale of all or substantially all ofthe Company’s assets, (v) the company issues any securities convertible into or exchangeable for common stock where the price per share for the additional shares that may be issued pursuant to such convertible or exchangeable securities plus the consideration received by the Company for the issuance of such convertible or exchangeable securities divided by the number of such shares issuable pursuant to such convertible or exchangeable securities is less than the conversion price of the Series B Preferred Stock of $0.15 or the warrant exercise price of $0.18 or (vi) issues any shares of common stock other upon conversion of existing convertible securities at a price per share that is less than the conversion price of the Series B Preferred Stock of $0.15 or the warrant exercise price of $0.18.The Company does not currently have anyplan that require adjustment of the conversion price of the Series B Preferred Stock. The Certificate of Designation, as amended and restated, setting forth the rights and preferences of the Series B Preferred Stock, provides for the payment of dividends equal to 5% per annum payable on a quarterly basis. The Company has the option to pay dividends in shares of common stock if the shares are registered in an effective registration statement and the payment would not result in the holder exceeding any ownership limitations. The Series B Preferred Stock is convertible at maximum price of $0.15 per share, subject to certain adjustments, other than for increase in the conversion price in connection with a reverse stock split by the Company. The Series B Preferred Stock also carries a liquidation preference of $10,000 per share. The Holders of Series B Preferred stock have no voting rights except that the Company may not without the consent of a majority of the holders of Series B Preferred Stock (i) incur any indebtedness, as defined in the Purchase Agreement, or authorize, create or issue any shares having rights superior to the Series B preferred stock; (ii) amend its Articles of Incorporation or Bylaws or in anyway alter the rights of the Series B Preferred stock, so as to materially and adversely affect the rights, preferences and privileges of the Series B Preferred Stock; (iii) repurchase, redeem or pay dividends on any securities of the Company that rank junior to the Series B Preferred Stock; or (iv) reclassify the Company’s outstanding stock. The Certificate of Designation provides that if the Company cannot issue shares of common stock registered for resale to the extent required by the Registration Rights Agreement, the holder of the Series B Preferred Stock has the option to (a) require the Company to redeem the Series B Preferred Stock for which the Company is unable to issue common stock at a price equal to 120% of the liquidation preference amount; (b) require the Company to issue restricted stock if the Company does not have a sufficient number of shares registered for resale under the Registration Statement; or (c) void its conversion notice. 27 The Company also issued to Platinum a Series A Warrant to purchase 14,000,000 shares of the Company’s common stock exercisable at a price of $0.18 per share. The warrants have a term of five years, and expire on August 1, 2012. The warrants provide a cashless exercise feature; however, the holders of the warrants may make a cashless exercisetwelve months afterAugust 1, 2007 and thereafter only if the underlying shares are not covered by an effective registration statement and the market value of the Company’s common stock is greater than the warrant exercise price. The terms of the Warrant provide that it may not be exercised if such exercise would result in the holder having beneficial ownership of more than 4.99% of the Company’s outstanding common stock. The Amended and Restated Certificate of Designation contains a similar limitation and provides further that the Series B Preferred Stock may not be converted if such conversion, when aggregated with other securities held by the holder, will result in such holder’s ownership of more than 9.99% of the Company’s outstanding common stock. Beneficial ownership is determined in accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended, and Rule 13d-3 thereunder. These limitations may be waived upon 61 days notice to the Company. Pursuant to a Registration Rights Agreement entered into simultaneously with the Purchase Agreement, we agreed to register (i) 120% of the shares issuable upon conversion of the preferred shares and (ii) the shares issuable upon exercise of the warrants in a Registration Statement to be filed with the SEC within 30 days of the closing and use our best efforts to have the registration statement declared effective with 90 days, or in the event of a review by the SEC, within 120 days of the closing. We also agreed to respond to comments within 14 days of receipt from the Securities and Exchange Commission. The failure of the Company to meet this schedule and other timetables provided in the registration rights agreement would result in the imposition of liquidated damages of 1.5% per month with a maximum of 18% of the $2,100,000 amount of Series B preferred stock issued.The Registration Agreement further provides that in the event the Securities and Exchange Commission does not permit the registration of all of the registrable securities because of the Securities and Exchange Commission’s application of Rule 415, the Company shall file subsequent registration statements on the later of 90 days following the sale of substantially all of the registrable securities included in the initial registration statement or a subsequent registration, as the case may be or seven months following the effective date of the registration statement or any subsequent registration, as the case may be. The number of shares to be registered per(i) above is 120% * 14,000,000, or 16,800,00 shares.The number of shares to be registered per (ii) above is 14,000,000.The total number of registrable securities required by the Registration Rights Agreement is therefore 30,800,000. In addition to the foregoing: · The Company agreed that for a period of 3 years after the issuance of the Series B Preferred Stock that in the event the Company enters into a financing, with terms more favorable than those attached to the Series B Preferred Stock, then the holders of the Series B Preferred Stock will be entitled to exchange their securities for shares issued in the financing. · The Company granted to Platinum the right to subscribe for an additional amount of securities to maintain its proportionate ownership interest in any subsequent financing conducted by the Company for a period of 3 years from the closing date. · The Company agreed to take action within 45 days of the closing to amend its bylaws to permit adjustments to the conversion price of the Series B Preferred Stock and the exercise price of the warrant. The failure of the Company to meet this timetable will result in the imposition of liquidated damages of 1.5% per month until the amendment to the Bylaw is effected. On October 3, 2007, the Company obtained a waiver of any liquidated damages that may have accrued as a result of the Company’s failure to have its Bylaws amended within 45 days as required by the Purchase Agreement and the Certificate of Designation. The Company’s Bylaws were amended on October 20, 2007. We are currently not in compliance with our obligations under the Registration Rights Agreement to respond to SEC comments within 14 days of our receipt of a comment letter. Failure of the Company to meet this schedule provided in the Registration Rights Agreement will result in the imposition of liquidated damages of 1.5% per month with a maximum of 18% of the initial investment in the Series B preferred stock and warrants. 28 Amendment to Acacia License Agreement Effective August 6, 2007, we entered into an amendment of the Exclusive License Agreement with Acacia Patent Acquisition Corporation (“APAC”) dated April 12, 2007. Pursuant to the terms of the Amendment, the parties agreed to remove the right of the Company to terminate the Agreement after two years, thus granting to APAC exclusive license rights for the life of certain patents of the Company. Pursuant to the terms of the Agreement, the Agreement may be otherwise terminated as follows: (A) the later of either (i) the expiration date of the patents subject to the license or (ii) the conclusion of APAC’s licensing and enforcement of the patents subject to the license; (B) in the event APAC files for bankruptcy which is not dismissed within 90 days; (C) upon written notice by either party if the other party breaches any material representation, warranty or agreement and fails to cure such breach within 90 days; and (C) by either party upon 90 days written notice if APAC determines the licensing or enforcement of the patents is not commercially reasonable or practicable. POTENTIAL PRODUCTS, TECHNOLOGIES AND SERVICES Following is a description of our products currently in development, the anticipated market for such products as well as the competitive environment in these markets. Proprietary Product Candidates: URG101 Market Opportunity for Treatment of Painful Bladder Syndrome Presently, no approved products exist for treating PBS, and those that have been approved for interstitial cystitis, a subset of PBS, are based on clinical studies which have shown the drugs to be marginally effective. According to its website, the FDA has approved two drugs for the treatment of interstitial cystitis and neither is labeled as providing immediate system relief. For example, at three months, the oral drug Elmiron achieved a therapeutic benefit in only 38% of patients on active drug versus 20% on placebo. The other drug approved for interstitial cystitis, RIMSO®-50 is an intravesical treatment that was not based on double-blind clinical trial results. According to The Interstitial Cystitis Data Base Study Experience published in the year 2000, RIMSO®-50 is widely recognized as ineffective and not included among the top ten most common physician-prescribed treatments for urinary symptoms. Consequently, there remains a significant need for new therapeutic interventions such as URG101 that can address the underlying disease process while also providing acute symptom relief. PBS is a chronic disease characterized by moderate to severe pelvic pain, urgency, urinary frequency, dyspareunia (painful intercourse) with symptoms originating from the bladder. Current epidemiology data shows that PBS may be much more prevalent than previously thought. One theory of PBS’s pathological cause implicates a dysfunction of the bladder epithelium surface called the urothelium. The epithelium is the inner lining of tissue organs. Normally, the urothelium is covered with a mucus layer, the glycosaminoglycan, or GAG, layer, which is thought to protect the bladder from urinary toxins. A deficiency in the GAG layer would allow these toxins to penetrate into the bladder wall activating pain sensing nerves and causing bladder muscle spasms. These spasms trigger responses to urinate resulting in the symptoms of pelvic pain, urgency and frequency, the constellation of symptoms associated with this disease. Once established, PBS can be a chronic disease, which can persist throughout life and can have a devastating impact on quality of life. We believe that the prevalence of PBS in North America is estimated to be 10.5 million, of which 3.8 million would experience severe enough symptoms to be classified as having interstitial cystitis, a subset of PBS. This estimate was based on studies conducted by Clemens and colleagues at Northwestern University and by MattT. Rosenberg and Matthew Hazzard at the Mid-Michigan Health Centers. Each group independently concluded that the number of subjects with interstitial cystitis have been significantly underestimated. They evaluated over 1,000 female primary care patients over the course of a year using a pain, urgency/frequency questionnaire to categorize subjects as symptomatic or not. We calculated the North America PBS population estimate based on a cutoff score of 10 on the pain, urgency/frequency scale, and assumed a ratio of 1:2 for men to women and for interstitial cystitis population, we used a more stringent cutoff score of 15. 29 Product Development We have licensed the URG101 technology from the University of California, San Diego. The license agreement is exclusive with regard to patent rights and non-exclusive with regard to the written technical information. We may also grant a sublicense to third parties. Pursuant to the license agreement, which was effective as of January18, 2006, we were required to pay a license issue fee in the form of 7.5% of Urigen N.A. authorized common stock (720,000 shares), and we are required to pay (i)license maintenance fees of $15,000 per year, (ii)milestone payments of up to $625,000 upon the occurrence of certain events related to FDA approval, (iii)an earned royalty fee equal to 1.5% to 3.0% of net sales, (iv)sublicense fee, if applicable, and (v)beginning in the year of any commercial sales, a minimum annual royalty fee of $35,000. The term of the license agreement ends on the earlier of the expiration date of the longest-lived of the patent rights or the tenth anniversary of the first commercial sale. Either party may terminate the license agreement for cause in the event that the other party commits a material breach and fails to cure such breach. In addition, we may terminate the license agreement at any time and for any reason upon a 90-day written notice. In the event that any licensed product becomes the subject of a third-party claim, we have the right to conduct the defense at our own expense, and may contest or settle claims in our sole discretion; provided, however, that we may not agree to any settlement that would invalidate any valid claim of the patent rights or impose any ongoing obligation on the university. Pursuant to the terms of the license agreement, we must indemnify the university against any and all claims resulting or arising out of the exercise of the license or any sublicense, including product liability. In addition, upon the occurrence of a sale of a licensed product, application for regulatory approval or initiation of human clinical trials, we must obtain and maintain comprehensive and commercial general liability insurance. The individual components of this combination therapy, lidocaine and heparin, were originally approved as a local anesthetic and an anti-coagulant, respectively. It was demonstrated that a proprietary formulation of these components reduced symptoms of pelvic pain and urgency upon instillation into the bladder. The rationale for this combination therapy is two-fold. The lidocaine is a local anesthetic that reduces the sensations of pain, urge and muscle spasms. The heparin, a glycosaminoglycan, coats the bladder wall augmenting natural heparinoids, which may be deficient on the surface of the urothelium. Heparin is not being utilized in this application for its anti-coagulant properties. Heparinoids comprise part of the mucus layer of the urothelium and help to limit urinary toxins from penetrating the underlying tissues thereby preventing pain, tissue inflammation and muscle spasms. Clinical Trial Status Urigen N.A filed an IND in 2005 to initiate a Phase IIb multi-center, randomized, double-blind, placebo-controlled study to evaluate the safety and efficacy of intravesical alkalinized lidocaine-heparin for the symptoms of pelvic pain and urgency of bladder origin. A PhaseI study was not required because the components of URG101 are FDA-approved for other uses. The study enrolled 90 subjects randomized to drug vs. placebo in a 1:1 ratio. The study included a clinically relevant three-week treatment phase to evaluate the safety and efficacy of URG101 for the treatment of pelvic pain and/or urgency of bladder origin. While URG101 did not meet the primary endpoint in the study, we believe the trial provided information necessary to proceed with development of the product. There are other examples of clinical trials not achieving primary endpoints, but the lessons learned in the study can lead to success in PhaseIII, such as for Acorda Therapeutics, Inc. in their 2004 (missed primary endpoint) and 2006 (PhaseIII success) press releases. The rationale for continued development of URG101 is several-fold: the largest and most experienced clinical trial site met both the primary (70% drug response versus 17% placebo) and secondary endpoints of the study. Additionally, the study achieved a high level of statistical significance on improvement in urgency with just one dose over placebo and trended toward improvement in pain with just one dose. We believe that these results indicate that, in a controlled clinical trial, subjects receiving study drug experienced meaningful symptom improvement in both urgency and bladder pain over placebo. In the Phase II study patients were enrolled with bladder pain and/or urgency (both were not required) and mild/intermittent subjects were enrolled, which can result in the high placebo effect observed due to “regression to the mean.” Additional drug dosing and drug administration techniques were identified that we plan to incorporate into future clinical trials. Competitive Landscape PBS is currently an underserved medical market. There is no acute treatment for pain of bladder origin other than narcotics. Currently, there are two approved therapeutics, RIMSO®-50 and Elmiron®, for the treatment of interstitial cystitis. Both of these approved products require chronic administration before any benefit is achieved. Other non-approved therapies provide marginal, if any benefit. Development of drugs for PBS/IC has targeted a wide array of potential causes with limited success. We believe that URG101 will be well positioned, as it will address both the acute pain the patient experiences and the dysfunctional aspect of the urothelium of the bladder wall. Commercialization Plan Remaining a virtual company, Urigen will commercialize URG101 in the United States by collaborating with appropriate vendors to conduct a situational analysis of the United States; develop an appropriate product strategy; and then, create and implement a launch plan that includes the establishment of a 75 to 100 member sales organization that Urigen will have the option to acquire post the successful launch of URG101. 30 As appropriate, co-promotional agreements will be established with interested parties to ensure that URG101 is adequately promoted to the entire U.S. healthcare community. In all countries outside the United States, Urigen will either assign licensing rights to or establish Supply and Distribution Agreements with interested parties. Initial discussions to acquire such rights have begun with interested parties who have a strategic interest in Urology and Painful Bladder Syndrome, and have the requisite infrastructure and resources to successfully commercialize URG101. Manufacturing of URG101 finished goods kits will be conducted by contract manufacturers approved by regulatory authorities and with a history of having demonstrated an ability to support a global supply chain demand. Negotiations with such manufacturers are in progress to establish requisite manufacturing and supply agreements. Market Opportunity for Treatment of Radiation Cystitis We estimate that the incidence of radiation cystitis in the United States is more than 34,000 cases per year. This estimate is based on a comprehensive review of more than 40 peer-reviewed articles on specific pelvic irradiation treatments, such as brachytherapy and external beam radiation therapy, and the frequency of adverse urogenital side effects. The annual incidence was then calculated by the annual incidence of pelvic cancer, which can be found at www.cancer.gov its estimated radiation rate and adverse urinary symptom rate. Although the symptoms of radiation cystitis are similar to those of interstitial cystitis, the clinical etiology or underlying cause, can be differentiated based on medical history. In fact, clinical studies of products in development for interstitial cystitis typically exclude patients suffering from radiation cystitis. According to a search of the FDA’s website, currently, there are no FDA-approved or licensed treatments of these symptoms that are caused by pelvic irradiation. Pelvic irradiation, both external beam and brachytherapy, represents one of the cornerstones of cancer therapy for a variety of local cancers including: prostate, ovarian, cervical, bladder, and colorectal cancers. Radiation cystitis, or pelvic pain and/or urgency of bladder origin secondary to pelvic irradiation, is a well-recognized side effect of pelvic irradiation. Based on extensive review of literature, we have calculated that radiation cystitis is observed in 6-15% of patients receiving pelvic radiotherapy, and that for prostate cancer this rate is higher and ranges from 25-30%, or about 1 out of 3-4 men treated. The average time from the beginning of radiation therapy to chronic symptoms can be several months to several years. The acute symptoms of radiation cystitis may be so painful as to disrupt the radiation treatment regimen. In most cases, acute symptoms are reversible several weeks after cessation of therapy. However there is a subset of patients that develop chronic radiation cystitis in which these symptoms remain indefinitely, possibly due to irreversible damage and/or improper healing of the bladder wall. Clinical Trial Status Three subjects with radiation cystitis were treated by our scientific founder in his urology clinic at the University of California, San Diego Medical Center during 2005-2006 on a compassionate basis. This was not part of a clinical trial. The three subjects all responded with relief of their symptoms after the installation of URG101 into their urinary bladders. We believe that these treatments, coupled with our clinical experience with URG101 for PBS, warrant further testing for radiation cystitis. Consequently, we have expanded ourIND to include the evaluation of URG101 in a Phase II multi-center, randomized, double-blind, placebo-controlled crossover to open-label study to evaluate the safety and efficacy of URG101 in patients exhibiting symptoms of pelvic pain and /or urgency of bladder origin secondary to pelvic irradiation. This study will be conducted in collaboration with leading academic and oncology centers. Site initiation and commencement of enrollment is dependent on our ability to raise additional funds through grant or equity sources. 31 Competitive Landscape According to a search of the FDA’s website, currently, no approved products exist for the treatment of radiation cystitis. Relevant scientific literature reports that therapies commonly used to treat interstitial cystitis have met limited success when used to treat radiation cystitis. Based on clinical experience to date, we anticipate that URG101 could potentially offer first-line treatment to patients suffering from pelvic pain and/or urgency due to pelvic irradiation. Market Opportunity for Treatment of Dyspareunia Dyspareunia is sexual dysfunction manifested as painful or difficult sexual intercourse. The disorder is recurrent and associated with a disruption of normal functioning. Dyspareunia occurs most frequently in females; however, incidence has also been reported among males. The actual incidence of dyspareunia is difficult to determine, since the majority of cases are unreported by patients. In a survey conducted by EdwardO. Laumann, Anthony Paik and RaymondC. Rosen on sexual experience and dyspareunia, 24% of respondents stated that dyspareunia was “frequent” or “constant,” 47% reported that they had less frequent intercourse because of dyspareunia, and 33% reported that their dyspareunia had an adverse effect on their relationship with a sexual partner. Clinical Trial Status An unpublished clinical study by Dr.Joel M.H. Teichman and Dr.Blayne Welk demonstrates that administration of URG101 relieves symptoms of dyspareunia in women suffering from the disorder. Dr.Teichman and Dr. Welk, each of Vancouver, Canada, studied twelve PSB/IC patients that were sexually active, diagnosed with dyspareunia and treated with an intravesical therapeutic solution. The patients were treated with intravesical instillations three times per week for three weeks, and re-evaluated three weeks later. Eleven of the twelve patients reported improvements of greater than 50%. Eight patients reported no dyspareunia after instillations. Drs. Teichman and Welk concluded intravesical therapeutic solution provides relief of voiding symptoms, pain, and dyspareunia in PSB/IC patients. Based on these anecdotal results, we are collaborating with a leading academic center to explore the potential of URG101 to effectively treat women diagnosed with dyspareunia. We plan to initiate a double-blind placebo-controlled study to evaluate the safety and efficacy of intravesical alkalinized lidocaine-heparin for dyspareunia. Following the completion of this study, we will publish the results in a peer reviewed urology journal. Competitive Landscape There are no approved medications that treat dyspareunia. Personal lubricants and medications that increase blood flow (e.g. sildenafil - Viagra® or alprostadil - Muse®) or relax muscles have been demonstrated to be helpful in some cases. We believe that URG101 represents a significant potential opportunity for the treatment of female sexual dysfunction due to dyspareunia. URG301 and URG302 Market Opportunity for Treatment of Overactive Bladder (OAB) According to an article published by the Mayo Foundation for Medical Education and Research, overactive bladder is a fairly common malady as approximately 17 million individuals in the United States and more than 100 million worldwide are afflicted. Importantly, the condition worsens as people age. Although not life-threatening, for the individual overactive bladder is inconvenient, potentially embarrassing, and may disrupt sleep; while significantly impacting quality of life. Frequently these individuals are afraid to leave their home, or are unable to participate in a lengthy meeting, dinner, or social event. Unfortunately, many of these people hesitate to seek treatment because they think their symptoms are a normal part of aging. This mindset is incorrect as overactive bladder is not normal, is treatable, and treatment can significantly ease symptoms and improve quality of life. Patient compliance studies report that more than half of patients taking an oral OAB drug stop taking it within six months of initiation of therapy. Such studies also report that only 10 to 20 percent of people remain on an oral OAB medicine six to 12 months after initiating treatment. About a third to one-half of those who discontinue their drug therapy do so due to side effects, they simply can not tolerate the drug or do not find the minimal benefit they receive to outweigh the negative effects of the drug. Manufacturers of these overactive bladder therapies have expended significant research energy and money in their efforts to reduce side effects to increase patients’ adherence to treatment. However, some physicians, experts and healthcare providers do not believe that the marginal benefits of these oral agents outweigh the significant side effects endured by patients prescribed such drugs. Importantly, given these efficacy and side effect limitations, the overactive bladder market has experienced significant and constant double digit annual growth. According to sales data provided by the four largest U.S. pharmaceutical companies in their annual reports, Urigen estimates that in the five year period 2000 through 2004 sales of OAB drugs in the United States grew from $636 million to more than $1.3 billion, and year over year percentage increases for this five year period were 40%, 25%, 18%, and 13%, respectively. Product Development We are developing an IND to initiate an exploratory study to evaluate the safety and efficacy of an intraurethral suppository to treat the symptoms of acute urinary urgency associated with overactive bladder. The study will enroll subjects randomized to drug vs. placebo in a 1:1 ratio. The study will involve a clinically relevant treatment phase to evaluate the safety and efficacy of URG301 and URG302 for the treatment of urgency associated with overactive bladder. Commercialization Plan We will commercialize URG301 and URG302 in the United States by conducting a situational analysis of the United States; developing an appropriate product strategy; and then, creating and implementing a launch plan that incorporates the 75 to 100 member sales organization that we are planning to establish for the launch of URG101. As appropriate, co-promotional agreements will be established with interested parties to ensure that URG301 and URG302 are adequately promoted to the entire U.S. healthcare community. In all countries outside the United States, Urigen will either assign licensing rights to or establish Supply and Distribution Agreements with interested parties. Discussions to acquire such rights will be scheduled with interested pharmaceutical companies who have a strategic interest in Incontinence and Overactive Bladder, and have the requisite infrastructure and resources to successfully commercialize URG301 and URG302. 32 Competitive Landscape Approved prescription drugs used to treat overactive bladder are not optimally effective and have side effects that can limit their use. These approved drugs—oxybutynin (Ditropan®, Ditropan XL® and Oxytrol®, a skin patch); tolterodine (Detrol®, Detrol LA®); trospium (Sanctura®); solifenacin (Vesicare®); and darifenacin (Enablex®)—demonstrate remarkably similar efficacy. However, they do differ in the side effects they cause and their cost. Side effects include dry mouth, constipation, and mental confusion. In clinical studies, Ditropan XL, Detrol LA, Oxytrol, Sanctura, Vesicare, and Enablex have caused fewer side effects than the short acting dosage forms of oxybutynin (Ditropan) and tolterodine (Detrol). Oxybutynin has been available since 1976 and tolterodine since 1998. The short-acting form of oxybutynin is available as a less expensive generic drug while the extended-release formulations of both oxybutynin and tolterodine are available, but not as generics. An oxybutynin patch (Oxytrol) was launched in 2003 while solifenacin and darifenacin were introduced in 2004. Retail prices for these products vary considerably and are tied directly to the number of pills taken per day and whether or not the product is available generically. The least expensive is generic oxybutynin 5mg with an average monthly cost of $20 compared to Ditropan 5mg at $79 and Ditropan XL 5mg costing $122 per month on average. The average monthly cost for Detrol is $138; Detrol LA $119; Sanctura $116; Vesicare $121; and Enablex $116. (Prices from May2006 Wolters Kluwer Health, Pharmaceutical Audit Suite) URG301 Market Opportunity for Treatment of Acute Urethral Discomfort (AUD) Medical procedures involving instrument insertion into the male or female urethra can be a painful experience for many patients. Nevertheless, cystoscopy and catheterization are common medical procedures performed in a variety of medical specialties on an outpatient basis to examine the urinary tract and the bladder for polyps, strictures, abnormal growths and other problems. Product Development We are considering developing a urethral suppository that contains lidocaine in a generally recognized as safe, or GRAS, approved carrier base. Upon insertion, the suppository would melt promptly and distribute the drug to the urethral tissue achieving a rapid anesthetic effect. As all of the components of the suppository are already approved by global regulatory authorities, such as the FDA and the European Medicines Agency, or EMEA, our development timelines for URG301 could be streamlined since both active drug and inactive components that have all been previously used in humans. However, this suppository will be considered a new product and will require a full review by the FDA and EMEA. Additionally, the single, acute use nature of these clinical trials portends an efficient and timely development plan as clinical trial costs for long, multi-dose studies are significantly higher than short, single-dose trials like the AUD clinical development program. For both AUD and urethritis URG301 programs, we are evaluating a clinical development route that may only require equivalent lidocaine serum levels to the approved product lidocaine jelly. If this development program is possible, then clinical trial requirements for these indications will be reduced. Commercialization Plan URG301 will be commercialized using the sales, marketing and distribution infrastructure established for URG101. Competitive Landscape The standard of care for Acute Urethral Discomfort ranges from no treatment, instrument lubrication and administration of lidocaine hydrochloride jelly (Xylocaine®) as a local anesthetic. Only lidocaine jelly is approved for surface anesthesia and lubrication of the male and female urethra during cystoscopy, catheterization and other endourethral operations. In males, 20 ml. of 2% lidocaine jelly is administered to the urethra and a penile clamp is then applied to the corona for several minutes to hold the product in the urethra. The shorter female urethra is filled with lidocaine; however, anecdotal clinical data suggests that the product often spills out of the urethra or into the bladder limiting its effect. Each application requires a separate tube of lidocaine jelly that costs approximately $20. Based on unpublished clinical experience, we believe that URG301 would deliver a more robust and predictable therapeutic effect in comparison to lidocaine jelly. The clinical experience was provided by Kalium, Inc., from which we licensed the product, and involved subjects who were offered the suppository instead of lidocaine jelly prior to catheterization. This work was not performed under a formal clinical trial. URG301 could be commercialized using the sales, marketing and distribution infrastructure established for URG101. We also believe that URG301 can be marketed at a price competitive with lidocaine jelly. URG301 Market Opportunity for Treatment of Urethritis 33 A significant percentage of patients with PBS have a substantial urethral component to their disease. The severity of urethral pain and discomfort may compromise the administration of intravesical therapies. To overcome this problem, we intend to evaluate potential development of a urethral suppository to resolve this pain and discomfort. Preliminary work, by Kalium, Inc., from which we licensed the product, has been conducted to test a variety of GRAS approved carriers and therapeutic agents as well as to optimize melt times for the suppository. Additionally, patients with urethritis were offered the use of a suppository that contained lidocaine and heparin for the treatment of their symptoms of urethral pain and inflammation. An optimized formulation has been tested in an open-label clinical trial. This study was undertaken to determine the proportion of urethral symptoms by 50% or more in patients with urethritis. Results were evaluated 15 minutes after administration of the suppository using the PORIS scale. The result of this pilot Phase II (open label) study in approximately 30 patients demonstrated a 50% or greater improvement in 83% of patients experiencing pain and 84% of patients experiencing urgency related to urethritis following a single treatment. Importantly, 50% of patients had complete resolution of pain and 63% had complete resolution of urgency. Duration of relief following a single treatment was greater than 12 hours in approximately 30% of subjects. This testing was not performed as a formal clinical trial, but under physician care and information provided to us from Kalium, Inc. Clinical development for urethritis will be similar to AUD as lidocaine jelly is also approved for urethritis. The licensed patents cover a range of active ingredients that can be formulated in the suppository to create a desired therapeutic effect. Such agent may include antibiotics, antimicrobials, antifungals, analgesics, anesthetics, steroidal anti-inflammatories, non-steroidal anti-inflammatories, mucous production inhibitors, hormones and antispasmodics. CORPORATE COLLABORATIONS We have retained Navigant Consulting,Inc. to serve as our marketing group. Initially, pursuant to the terms of the agreement, Navigant has conducted a situational assessment of physicians, healthcare payers and patient advocacy groups to generate a product strategy that addresses key geographical markets, customers, product positioning, lifecycle management and pricing. The project cost of this first phase was $125,000, of which $25,000 has been paid through June 30, 2007 and $50,000 was paid in August 2007 with the balance of $50,000 being paid monthly installments of $5,000. Then, as appropriate, Navigant will create and implement a commercialization plan specific for us in the United States. The estimated project cost of this second phase is approximately $2.6million. Pursuant to the terms of the agreement, Navigant will bill us monthly for all professional services at established hourly rates, which range from $150 to $350 per hour, plus related out-of-pocket expenses. Payment of invoices is not contingent upon results. Navigant may terminate the agreement if payment of fees is not made within 60days of the invoice date. There is no definitive termination date of the agreement, but the estimated timing for all of the projects ranges from 30 to 42months. As appropriate, co-promotional agreements will be established with interested parties to ensure that URG101 is adequately promoted to the entire United States healthcare community. We also have two license agreements pursuant to which we license certain patent rights and technologies: In January2006, Urigen N.A. entered into an asset-based transaction agreement with a related party, Urigen,Inc. Simultaneously, Urigen N.A. entered into a license agreement with the University of California, San Diego, or UCSD, for certain patent rights. In exchange for this license, Urigen issued 818,646 common shares and is required to make annual maintenance payments of $15,000 and milestone payments of up to $625,000, which are based on certain events related to FDA approval. As of September 30, 2007, $25,000 of milestone payments has been incurred. Urigen is also required to make royalty payments of 1.5 - 3.0 % of net sales of licensed products, with a minimum annual royalty of $35,000. The term of the agreement ends on the earlier of the expiration of the longest-lived of the patents rights or the tenth anniversary of the first commercial sale. Either party may terminate the license agreement for cause in the event that the other party commits a material breach and fails to cure such breach. In addition, Urigen may terminate the license agreement at any time and for any reason upon a 90-day written notice. Pursuant to our license agreement with Kalium, Inc., made as of May12, 2006, we and our affiliates have anexclusive license to the patent rights and technologies, and the right to sublicense to third parties. As partial consideration for the rights under the license agreement and as a license fee, Urigen N.A., Inc. issued 720,000shares of our common stock. We are required to pay royalties ranging from 2.0% to 4.5% of net sales, and milestone payments of up to $437,500 upon the occurrence of certain events related to FDA approval, and any applicable sublicense payments in an amount equal to 22.5% of fees received for any sublicense. Pursuant to the terms of the license agreement, we must indemnify Kalium against any and all liabilities or damages arising out of the development or use of the licensed products or technology, the use by third parties of licensed products or technology, or any representations or warranty by us. In the event that any licensed product becomes the subject of a third-party claim, we have the right to conduct the defense at our own expense, and may settle claims in our sole discretion; provided, however, that Kalium must cooperate with us. The term of the license agreement ends on the earlier of the expiration date of the last to expire of any patent or the tenth anniversary of the first commercial sale. The license agreement may be terminated by either party if the other party fails to substantially perform or otherwise materially breaches any material terms or covenants of the agreement, and such failure or breach is not cured within 30days of notice thereof. In addition, Kalium may terminate the agreement or convert the license to non-exclusive rights if we fail to meet certain milestones. We also have a consulting agreement with Dennis Giesing, PhD, dated as of December11, 2006, pursuant to which Dr. Giesing agreed to perform such services as the director of product development for one full day per calendar week relating to the design, structuring, monitoring and conduct of certain clinical trials. The term of the agreement is one year, with automatic renewal on each anniversary unless either party gives notice of its intention not to renew. For the term of the consulting agreement, Dr. Giesing is entitled to receive a fee of $4,000 per month and received an initial issuance of 19,200shares of Urigen N.A. SeriesB preferred stock, which shares vest in twelve equal monthly installments from the date of issuance, and are subject to repurchase by us upon the termination of the consulting relationship. 34 In countries outside of the United States, we anticipate we will either assign licensing rights to or establish supply and distribution agreements with interested parties. Initial discussions to acquire such rights have begun with interested parties who have a strategic interest in urology and CPP and have the requisite infrastructure and resources to successfully commercialize URG101. Like many companies our size, we do not have the ability to conduct preclinical or clinical studies for our product candidates without the assistance of third parties who conduct the studies on our behalf. These third parties are usually toxicology facilities and clinical research organization, or CROs that have significant resources and experience in the conduct of pre-clinical and clinical studies. The toxicology facilities conduct the pre-clinical safety studies as well as all associated tasks connected with these studies. The CROs typically perform patient recruitment, project management, data management, statistical analysis, and other reporting functions. Third parties that we use, and have used in the past, to conduct clinical trials include Clinimetrics Research Canada, Inc. and Cardinal Health PTS, LLC. We have a Master Clinical Services Agreement with Clinimetrics Research, made as of October 4, 2005, which provides that from time to time we may engage Clinimetrics Research for research and clinical services. All services provided by Clinimetrics Research are pursuant to a work order on a per project basis, which work order sets out the description of the services, the fee and payments schedule for the services, a description of the deliverables to be provided by Clinimetrics Research, the materials to be provided by each party and a timeline for the project. There is no limit to the number of work orders that may be submitted pursuant to the agreement. Unless otherwise provided in the work order, invoices are submitted by Clinimetrics Research to us on a monthly basis, and payments must be made within 30 days of receipt of an invoice. The term of the agreement is three years, unless sooner terminated. A work order or the agreement may be terminated by us at any time upon prior written notice, by either party upon a material breach by the other party, which breach remains uncured for 30 days, by either party in the event of bankruptcy or insolvency of the party, and by us if the parties are unable to agree on a substitute project manager. We received a quotation for services from Cardinal Health, dated July 22, 2005, pursuant to which Cardinal Health agreed to perform formulation development activities and stability testing. Pursuant to the terms of the agreement, the estimated time period for the development activities was two to three months. The quotation contained estimated costs for the services and activities to be performed by Cardinal Health. Only a small portion of the quotation was completed by Cardinal Health on our behalf. We intend to continue to rely on third parties to conduct clinical trials of its product candidates and to use different toxicology facilities and CROs for all of our pre-clinical and clinical studies. INTELLECTUAL PROPERTY We have multiple intellectual property filings around our product. In general, we plan to file for broad patent protection in all markets where we intend to commercialize our products. Typically, we will file our patents first in the United States or Canada and expand the applications internationally under the Patent Cooperation Treaty, or PCT. Currently, we own or have licensed two (2)issued patents and three (3)patent applications. Based on these filings, we anticipate that our lead product URG101, may be protected until at least 2025 and our URG300 urethral suppository platform will be protected until at least 2018 and potentially beyond 2025. Summary of our Patents and Patent Applications: · We have licensed U.S. Patent Application 60/540186 entitled “Novel Interstitial Therapy for Immediate Symptom Relief and Chronic Therapy in Interstitial Cystitis” from the University of California, San Diego. The application claim treatment formulations and methods for reducing the symptoms of urinary frequency, urgency and/or pelvic pain, including interstitial cystitis. We have received a favorable international search report from the United States Patent and Trademark Office and are optimistic that patents covering the claims for our products will be issued in due course. · We have filed PCT Application PCT/US2006/019745 entitled “Kits and Improved Compositions for Treating Lower Urinary Tract Disorders: Formulations for Treating Lower Urinary Tract Symptoms: which is directed to superior buffered formulations and kits for treating lower urinary tract symptoms and disorders. · We have licensed U.S. Patent Application Serial No.11/475809, entitled “Transluminal Drug Delivery Methods and Devices” from Kalium,Inc. The application is directed to a urethral suppository that includes a carrier base, an anesthetic, a buffering agent, and, optionally a polysaccharide. · We have licensed U.S. Patent No.6,464,670 entitled “Method of Delivering Therapeutic Agents to the Urethra and an Urethral Suppository” from Kalium,Inc. The patent describes a meltable suppository having a “baseball bat” shape for the administration of therapeutic agents to the urethra. This shape is suited for the female urethra. · We have licensed U.S. Patent Application Serial No.09/943,380 entitled “Reinforced Urethral Suppository” from Kalium,Inc. This application covers the mechanical structure of a reinforced suppository that can be used to deliver a range of therapeutic agents to the urethra. 35 Our failure to obtain patent protection or otherwise protect our proprietary technology or proposed products may have a material adverse effect on its competitive position and business prospects. The patent application process takes several years and entails considerable expense. There is no assurance that additional patents will issue from these applications or, if patents do issue, that the claims allowed will be sufficient to protect our technology. The patent positions of pharmaceutical and biotechnology firms are often uncertain and involve complex legal and factual questions. Furthermore, the breadth of claims allowed in biotechnology patents is unpredictable. We cannot be certain that others have not filed patent applications for technology covered by our pending applications or that we were the first to invent the technology that is the subject of such patent applications. Competitors may have filed applications for, or may have received patents and may obtain additional patents and proprietary rights relating to compounds, products or processes that block or compete with ours. We are aware of patent applications filed and patents issued to third parties relating to urological drugs, urological delivery technologies and urological therapeutics, and there can be no assurance that any patent applications or patents will not have a material adverse effect on potential products we or our corporate partners are developing or may seek to develop in the future. Patent litigation is widespread in the biotechnology industry. Litigation may be necessary to defend against or assert claims of infringement, to enforce patents issued to us, to protect trade secrets or know-how owned or licensed by us, or to determine the scope and validity of the proprietary rights of third parties. Although no third party has asserted that we are infringing such third party’s patent rights or other intellectual property, there can be no assurance that litigation asserting such claims will not be initiated, that we would prevail in any such litigation or that we would be able to obtain any necessary licenses on reasonable terms, if at all. Any such claims against us, with or without merit, as well as claims initiated by us against third parties, can be time-consuming and expensive to defend or prosecute and to resolve. If other companies prepare and file patent applications in the United States that claim technology also claimed by us, we may have to participate in interference proceedings to determine priority of invention which could result in substantial cost to us even if the outcome is favorable to us. There can be no assurance that third parties will not independently develop equivalent proprietary information or techniques, will not gain access to our trade secrets or disclose such technology to the public or that we can maintain and protect unpatented proprietary technology. We typically require our employees, consultants, collaborators, advisors and corporate partners to execute confidentiality agreements upon commencement of employment or other relationships with us. There can be no assurance, however, that these agreements will provide meaningful protection or adequate remedies for our technology in the event of unauthorized use or disclosure of such information, that the parties to such agreements will not breach such agreements or that our trade secrets will not otherwise become known or be discovered independently by its competitors. GOVERNMENT REGULATION The production and marketing of any of our potential products will be subject to extensive regulation for safety, efficacy and quality by numerous governmental authorities in the United States and other countries. In the United States, pharmaceutical products are subject to rigorous regulation by the United States Food and Drug Administration, or FDA. We believe that the FDA and comparable foreign regulatory bodies will regulate the commercial uses of our potential products as drugs. Drugs are regulated under certain provisions of the Public Health Service Act and the Federal Food, Drug, and Cosmetic Act. These laws and the related regulations govern, among other things, the testing, manufacturing, safety, efficacy, labeling, storage, record keeping, and the promotion, marketing and distribution of drug products. At the FDA, the Center for Drug Evaluation and Research is responsible for the regulation of drug products. The necessary steps to take before a new drug may be marketed in the United States include the following: (i)laboratory tests and animal studies; (ii)the submission to the FDA of an IND application for clinical testing, which must become effective before clinical trials commence; (iii)under certain circumstances, approval by a special advisory committee convened to review clinical trial protocols involving drug therapeutics; (iv)adequate and well-controlled clinical trials to establish the safety and efficacy of the product; (v)the submission to the FDA of a new drug application or NDA; and (vi)FDA approval of the new drug application prior to any commercial sale or shipment of the drug. Facilities used for the manufacture of drugs are subject to periodic inspection by the FDA and other authorities, where applicable, and must comply with the FDA’s Good Manufacturing Practice, or GMP, regulations. Manufacturers of drugs also must comply with the FDA’s general drug product standards and may also be subject to state regulation. Failure to comply with GMP or other applicable regulatory requirements may result in withdrawal of marketing approval, criminal prosecution, civil penalties, recall or seizure of products, warning letters, total or partial suspension of production, suspension of clinical trials, FDA refusal to review pending marketing approval applications or supplements to approved applications, or injunctions, as well as other legal or regulatory action against us or our corporatepartners. Clinical trials are conducted in three sequential phases, but the phases may overlap. In PhaseI (the initial introduction of the product into human subjects or patients), the drug is tested to assess safety, metabolism, pharmacokinetics and pharmacological actions associated with increasing doses. PhaseII usually involves studies in a limited patient population to (i)determine the efficacy of the potential product for specific, targeted indications, (ii)determine dosage tolerance and optimal dosage, and (iii)further identify possible adverse effects and safety risks. If a compound is found to be effective and to have an acceptable safety profile in PhaseII evaluations, PhaseIII trials are undertaken to further evaluate clinical efficacy and test for safety within a broader patient population at geographically dispersed clinical sites. There can be no assurance that PhaseI, PhaseII or PhaseIII testing will be completed successfully within any specific time period, if at all, with respect to any of our or our corporate partners’ potential products subject to such testing. In addition, after marketing approval is granted, the FDA may require post-marketing clinical studies that typically entail extensive patient monitoring and may result in restricted marketing of the product for an extended period of time. 36 The results of product development, preclinical animal studies, and human studies are submitted to the FDA as part of the NDA. The NDA must also contain extensive manufacturing information, and each manufacturing facility must be inspected and approved by the FDA before the NDA will be approved. Similar regulatory approval requirements exist for the marketing of drug products outside the UnitedStates (e.g., Europe and Japan). The testing and approval process is likely to require substantial time, effort and financial and human resources, and there can be no assurance that any approval will be granted on a timely basis, if at all, or that any potential product developed by us and/or our corporate partners will prove safe and effective in clinical trials or will meet all the applicable regulatory requirements necessary to receive marketing approval from the FDA or the comparable regulatory body of other countries. Data obtained from preclinical studies and clinical trials are subject to interpretations that could delay, limit or prevent regulatory approval. The FDA may deny the NDA if applicable regulatory criteria are not satisfied, require additional testing or information, or require post-marketing testing and surveillance to monitor the safety or efficacy of a product. Moreover, if regulatory approval of a biological product candidate is granted, such approval may entail limitations on the indicated uses for which it may be marketed. Finally, product approvals may be withdrawn if compliance with regulatory standards is not maintained or if problems occur following initial marketing. Among the conditions for NDA approval is the requirement that the prospective manufacturer’s quality control and manufacturing procedures conform to the appropriate GMP regulations, which must be followed at all times. In complying with standards set forth in these regulations, manufacturers must continue to expend time, financial resources and effort in the area of production and quality control to ensure full compliance. For clinical investigation and marketing outside the United States, we and our corporate partners may be subject to FDA as well as regulatory requirements of other countries. The FDA regulates the export of drug products, whether for clinical investigation or commercial sale. In Europe, the approval process for the commencement of clinical trials varies from country to country. The regulatory approval process in other countries includes requirements similar to those associated with FDA approval set forth above. Approval by the FDA does not ensure approval by the regulatory authorities of other countries. We are subject to federal, state and local laws and regulations governing the use, manufacture, storage, handling and disposal of hazardous materials, chemicals and radioactive materials and waste products. Although we believe that its safety procedures for handling and disposing of such materials comply and will continue to comply with the standards prescribed by such laws and regulations, the risk of accidental contamination or injury from these materials cannot be eliminated completely. In the event of such an accident, we could be held liable for any damages that result, and any such liability could exceed our resources. Although we believe that we are is in compliance in all material respects with applicable environmental laws and regulations, there can be no assurance that we will not be required to incur significant costs to comply with environmental laws and regulations in the future or that any of our operations, business or assets of will not be materially adversely affected by current or future environmental laws or regulations. GENERAL COMPETITION WITHIN THE UROLOGICAL THERAPEUTIC INDUSTRY Competition in the pharmaceutical industry is intense and is characterized by extensive research efforts and rapid technological progress. Several pharmaceutical companies are also actively engaged in the development of therapies for the treatment of PBS and overactive bladder.Such competitors may develop safer, more effective or less costly urological therapeutics. Moreover, we face competition from such companies, as well as the competitors described above, in establishing corporate collaborations with pharmaceutical and biotechnology companies, relationships with academic and research institutions and in negotiating licenses to proprietary technology, including intellectualproperty. Many competitors and potential competitors have substantially greater product development capabilities and financial, scientific, manufacturing, managerial and human resources than us. There is no assurance that research and development by such competitors will not render our potential products and technologies, or the potential products and technologies developed by its corporate partners, obsolete or non-competitive, or that any potential product and technologies us or our corporate partners develop would be preferred to any existing or newly developed products and technologies. In addition, there is no assurance that competitors will not develop safer, more effective or less costly PBStherapies, achieve superior patent protection or obtain regulatory approval or product commercialization earlier than us or our corporate partners, any of which could have a material adverse effect on our business, financial condition or results of operations. PRODUCT LIABILITY INSURANCE The manufacture and sale of human therapeutic products involve an inherent risk of product liability claims and associated adverse publicity. We currently have only limited product liability insurance, and there can be no assurance that we will be able to maintain existing or obtain additional product liability insurance on acceptable terms or with adequate coverage against potential liabilities. Such insurance is expensive, difficult to obtain and may not be available in the future on acceptable terms, or at all. An inability to obtain sufficient insurance coverage on reasonable terms or to otherwise protect against potential product liability claims could inhibit our business. A product liability claim brought against us in excess of our insurance coverage, if any, could have a material adverse effect upon our business, financial condition and results of operations. EMPLOYEES As of November 23, 2007 we employ six individuals full-time, including three who hold doctoral degrees. Current employees are engaged in product development, marketing, finance and administrative activities, including assessing strategic opportunities that may be available to us. Our employees are not represented by a collective bargaining agreement. We believe our relationships with our employees are good. 37 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION FORWARD-LOOKING STATEMENTS Some of the statements contained in this Registration Statement that are not historical facts are "forward-looking statements" which can be identified by the use of terminology such as "estimates," "projects," "plans," "believes," "expects," "anticipates," "intends," or the negative or other variations, or by discussions of strategy that involve risks and uncertainties. We urge you to be cautious of the forward-looking statements, that such statements, which are contained in this Registration Statement, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors affecting our operations, market growth, services, products and licenses. No assurances can be given regarding the achievement of future results, as actual results may differ materially as a result of the risks we face, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events. Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation: · Urigen’s product candidates that appear promising in early research and clinical trials may not demonstrate safety and efficacy in subsequent clinical trials; · risks associated with reliance on collaborative partners for further clinical trials and other development activities; and · risks involved with development and commercialization of product candidates. CORPORATE OVERVIEW We were formerly known as Valentis, Inc. and were formed as the result of the merger of Megabios Corp. and GeneMedicine, Inc. in March 1999. We were incorporated in Delaware on August 12, 1997. In August1999, we acquired U.K.-based PolyMASC Pharmaceuticals plc. On October 5, 2006, we entered into an Agreement and Plan of Merger, as subsequently amended (the “Merger Agreement”) with Urigen N.A, Inc., a Delaware corporation (“Urigen N.A.”), and Valentis Holdings, Inc., our newly formed wholly-owned subsidiary (“Valentis Holdings”). Pursuant to the Merger Agreement, on July 13, 2007, Valentis Holdings was merged with and into Urigen N.A., Inc. with Urigen N.A., Inc. surviving as our wholly-owned subsidiary. In connection with the Merger, each Urigen stockholder received, in exchange for each share of Urigen N.A., Inc. common stock held by such stockholder immediately prior to the closing of the Merger, 2.2554 shares of our common stock. At the effective time of the Merger, each share of Urigen N.A, Inc. SeriesB preferred stock was exchanged for 11.277 shares of our common stock. An aggregate of 51,226,679 shares of our common stock were issued to the Urigen N.A., Inc. stockholders.Upon completion of the Merger, we changed our name from Valentis, Inc. to Urigen Pharmaceuticals, Inc. From and after the Merger, our business is conducted through our wholly owned subsidiary Urigen N.A. The discussion of our business in this amendment to the Registration Statement on Form S-1 is that of our current business which is conducted through Urigen N.A. BUSINESS OVERVIEW We specialize in the design and implementation of innovative products for patients with urological ailments including, specifically, the development of innovative products for amelioration of Painful Bladder Syndrome (PBS), Urethritis, and Overactive Bladder (OAB). Urology represents a specialty pharmaceutical market of approximately 12,000 physicians in North America. Urologists treat a variety of ailments of the urinary tract including urinary tract infections, bladder cancer, overactive bladder, urgency and incontinence and interstitial cystitis, a subset of PBS. Many of these indications represent significant, underserved therapeutic market opportunities. Over the next several years a number of key demographic and technological factors should accelerate growth in the market for medical therapies to treat urological disorders, particularly in our product categories. These factors include the following: · Aging  population. The incidence of urological disorders increases with age. The over-40 age group in the United States is growing almost twice as fast as the overall population. Accordingly, the number of individuals developing urological disorders is expected to increase significantly as the population ages and as life expectancies continue to rise. · Increased  consumer awareness. In recent years, the publicity associated with new technological advances and new drug therapies has increased the number of patients visiting their urologists to seek treatment for urological disorders. Urigen N.A has been established as a specialty pharmaceutical company to develop and commercialize products for the treatment and diagnosis of urological disorders. We have established an initial group of clinical stage products, as more fully described below, that we believe offer potential solutions to underserved urology markets. Urigen N.A is a specialty pharmaceutical company dedicated to the development and commercialization of therapeutic products for urological disorders. Our two lead programs target significant unmet medical needs and major market opportunities in urology. Our URG101 project painful bladder syndrome which affects approximately 10.5 million men and women in North America. URG101 has demonstrated safety and activity in a Phase IIa (open-label) human clinical trial and in a Phase IIb double-blind, placebo-controlled trial. URG101 is a unique, proprietary combination therapy of components approved by global regulatory authorities that is locally delivered to the bladder for rapid relief of pain and urgency. In 2007 URG101 clinical development will encompass a pharmacodynamic study.We have also begun to develop additional indications for URG101 focusing on radiation cystitis and dyspareunia (painful intercourse). 38 Our clinical-stage projects, URG301 and URG302, target acute urgency in patients diagnosed with an overactive bladder, another major unmet need that is insufficiently managed by presently available overactive bladder drugs. URG301 and URG302 are proprietary dosage forms of approved drugs that are locally delivered to control urinary urgency. An Urigen N.A sponsored Investigational New Drug, or IND, is currently being prepared with subject enrollment scheduled for late 2007. We also plan to initiate two clinical programs targeting the use of URG301 in patients diagnosed with acute urethral discomfort, or AUD, associated with cystoscopy and urethritis. To expand the pipeline, we have initiated discussions with pharmaceutical companies that have either an approved product or a product in development for the treatment of additional urological indications. We believe that our URG100 and URG300 programs, when commercialized, will offer significant “marketing coat-tails” that can dramatically grow the sales of niche urology products. Although such products do not match the potential revenue streams of URG101 and URG301, the incremental income they could generate for us is potentially significant as such products will enable us to maximize the time, effort and expense of the sales organization that we plan to establish to market URG101 and URG301 to urologists in the United States. We plan to market our products to urologists and urogynecologists in the United States via a specialty sales force managed internally. As appropriate, our specialty sales force will be augmented by co-promotion and licensing agreements with pharmaceutical companies that have the infrastructure to market our products to general practitioners. In all other countries, we plan to license marketing and distribution rights to its products to pharmaceutical companies with strategic interests in urology and gynecology. Urigen N.A., Inc. Results of Operations, Fiscal Year Ended June 30, 2007 Overview For the year ended June30,2007, we incurred significant losses, a total of $3,252,036 compared to $1,540,412 in the prior period (from inception on July 18 2005, through June 30 2006). This was primarily due to general and administrative expenses of $2,175,908 compared to $638,184 in the prior period. The increase in general and administrative expenses was due to legal fees in connection with the reverse merger and negotiations for financing.Accounting fees increased due to the reverse merger, year end audits and negotiations for financing. We expect that operating results will fluctuate from quarter to quarter and that such fluctuations may be substantial. At June30,2007, our accumulated deficit was $4,792,448. We expect to incur substantial losses for the foreseeable future and do not expect to generate revenue from the sale of products in the foreseeable future, if at all. There have been no significant changes in our critical accounting policies during the year ended June30,2007 as compared to the period ending June30,2006. Revenue There were no revenues for the year ending June 30, 2007 or for the prior period ending June 30, 2006. Research and Development Expenses Research and development expenses decreased to $758,081 for the year ended June30,2007, down from $803,954 in the prior period. The decrease was primarily due to a reduction in clinical trial expenses.We expect research and development expenses to increase in future quarters as we continue our clinical studies of our two product lines and pursue our strategic opportunities. General and Administrative Expenses General and administrative expenses increased to $2,175,908 for the year ended June30, 2007, compared to $638,184 in the prior period. Sales and Marketing Expenses Sales and marketing expenses increased to $295,655 for the year ended June30, 2007, compared to $11,412 for the prior period in 2006. The increase is mainly due to salaries in the current period. We expect sales and marketing expenses to increase going forward as we proceed to move our technologies forward towards commercialization. Interest Income and Other Income and Expenses, net 39 Interest income and other income and expenses, net, decreased to ($22,392) for the year ended June30, 2007, compared to ($86,862) in the prior period.This was primarily due to reductions in interest expense and in exchange expense, and an increase in interest income. Stock-Based Compensation There were no FAS123(R) stock based compensation expenses for the year ending June 30, 2007 or for the prior period ending June 30, 2006. Since our inception, we have financed our operations principally through public and private issuances of our common and preferred stock. We have used the net proceeds from the sale of the common and preferred stock for general corporate purposes, which included funding development and increasing our working capital, reducing indebtedness, pursuing and completing acquisitions of technologies that are complementary to our own, and capital expenditures. We expect that proceeds received from any future issuance of stock, if any, will be used to fund our efforts to pursue strategic opportunities. Urigen N.A., Inc. Results of Operations, Period from July 18, 2005 to June 30, 2006 Urigen is in the development stage and has raised capital at various times since its inception through the issuance of its equity securities (see Note 6 to the accompanying June30, 2006 financial statements). Urigen has also issued common stock from time to time in payment of certain expenses (see Note 5 to the accompanying June30, 2006 financial statements). As of June30, 2006, Urigen had approximately $567,500 in cash and net intangible assets of approximately $274,000, consisting principally of intellectual property rights (see Note 3 to the accompanying June30, 2006 financial statements). Urigen has generated no income from operations and incurred total operating expenses for the period from July18, 2005 (date of inception) to June30, 2006 of $1,453,550, including research and development expenses of $803,954, general and administrative expenses of $638,184 and sales and marketing expenses of $11,412. Subsequent to June30, 2006, Urigen has received additional capital through the issuance of additional equity securities and debt (see Note 9 to the accompanying June30, 2006 financial statements). Liquidity and Capital Resources We have received a report from our independent registered public accounting firm regarding the financial statements for the fiscal year ended June30,2007, that includes an explanatory paragraph stating that the financial statements have been prepared assuming the Company will continue as a going concern. The explanatory paragraph identifies the following conditions, which raise substantial doubt about our ability to continue as a going concern: (i)we have incurred operating losses since inception, including a net loss of $3,252,036 for the fiscal year ended June30,2007, and an accumulated deficit of $4,792,448 atJune 30,2007, and (ii)we anticipate to incur further losses for the foreseeable future.The Company expects to finance future cash needs primarily through proceeds from equity or debt financing, loans, and/or collaborative agreements with corporate partners in order to be able to sustain its operations. The accompanying consolidated financial statements have been prepared assuming that we will continue as a going concern. Net cash used in operating activities for the year ended June30,2007 was $1,230,344, which primarily reflected the net loss of $3,252,036, adjusted for non-cash expenses of $1,051,749. Net cash used in operating activities for the period ended June30,2006 was $971,213, which primarily reflected the net loss of $1,540,412, adjusted for non-cash expenses of $251,744. Net cash provided by investing activities for the year ended June 30,2007 was ($2,725), which reflected the purchase of fixed assets.Net cash provided by investing activities for the prior period ended June 30,2006 was $465,944, which primarily reflected the asset-based purchase from Urigen, net of cash acquired. Net cash provided by financing activities for the year ended June 30, 2007 was $767,476, which included $415,000 in issuance of Urigen N.A. Inc. Series B convertible preferred stock, $300,000 in (related party) notes payable, $45,724 in payment of receivables from stockholders, and $6,752 in proceeds from common stock subscription. For the prior period ended June 30, 2006, net cash provided by financing activities was $1,010,693 which reflected $1,002,135 from the issuance of Urigen N.A. Inc. Series A convertible preferred stock, and $8,558 from the exercise of stock options. Off Balance Sheet Arrangements There were no undisclosed off balance sheet arrangements on June 30, 2007 or June 30, 2006. 40 Urigen Pharmaceuticals, Inc. Results of Operations Fiscal Years Ended June30,2007, 2006 and 2005 Revenue Revenue recognized in the fiscal years ended June30,2007, 2006 and 2005 is as follows (inthousands): YearendedJune30, 2007 2006 2005 License and milestone revenue: GeneSwitch® gene regulation licenses $ 83 $ 393 $ 1,021 PINC™ gene delivery technology licenses 33 114 619 PEGylation technology licenses 85 120 — Manufacturing technology license 370 — — 571 627 1,640 Contract research revenue — 100 476 Other revenue — — 61 Total $ 571 $ 727 $ 2,177 Changes in revenue for each of the fiscal years ended June30,2007, 2006 and 2005 are explained below: · The GeneSwitch® revenue recognized in fiscal2007, 2006 and 2005 resulted primarily from license and annual license maintenance fees received under several agreements for our GeneSwitch® technology. The GeneSwitch® revenue recognized in fiscal2005 included approximately $500,000 of license fees received from Schering AG that was non-recurring.In February,2007, we completed the sale of all of our patents and intellectual property related to the GeneSwitch® gene regulation technology. · The PINC™ gene delivery technology revenue recognized in fiscal2007, 2006 and 2005 resulted primarily from license and annual license maintenance fees received under several agreements for our PINC™ gene delivery technology. The PINC™ gene delivery technology revenue recognized in fiscal2005 included approximately $500,000 of license fees received from Schering AG that was non-recurring. In October2006, we sold all of our patents and intellectual property related to the PINC™ gene delivery technology. · The PEGylation revenue recognized in fiscal2007 and 2006 primarily reflected the licensing of our pegylated liposome technology. The decrease in PEGylation revenue recognized in fiscal2007 as compared to 2006 primarily reflected that certain revenue recognized in 2006 was non-recurring. · In April 2007, we granted a worldwide, exclusive right and license to Acacia Patent Acquisition Corporation, or APAC, for the purpose of asserting our patents related to our plasmid DNA manufacturing technology. Under the agreement, APAC agreed to pay us a continuing royalty equal to fifty percent of all amounts and other consideration actually received by APAC from its exercise of rights granted in the license. The manufacturing technology revenue recognized in fiscal 2007 reflected license fees received from other companies prior to the agreement with APAC. 41 ● In fiscal2006 and 2005, we recognized $100,000 and $476,000 of contract research revenue under agreements with other companies, respectively. Under the agreements, we were required to conduct research on the manufacturing of certain biological materials for other companies. The revenue was recognized based on research performed during the periods. We did not conduct any contact research in fiscal 2007. ● Other revenue recognized in fiscal2005 consisted primarily of profit sharing and royalties received under a plasmid DNA manufacturing agreement. The Company does not expect to have revenues from its URG101 or URG 301 product lines until 2010. Costs and Expenses We did not conduct any contract research during fiscal year ended June30,2007. Costs of contract research were $93,000 and $521,000 for fiscal years ended June30,2006 and 2005, respectively, which consisted of costs incurred for contract research on the manufacturing of biological materials for other companies and included direct and related overhead expenses and costs of general and administrative support. Research and development expenses were $872,000, $10.8 million and $8.8million for the fiscal years ended June30,2007, 2006 and 2005, respectively. The decrease in expenses in fiscal2007 compared to 2006 was attributable to the cessation of our research and development activities following the announcement of negative results in our VLTS934 PhaseIIb clinical trial in July2007. The increase in expenses in fiscal2006 compared to 2005 primarily reflects increased expenses related to VLTS934 PhaseIIb clinical trial and stock-based compensation expenses recorded in the year ended June30,2006. We expect research and development expenses to increase going forward from the levels of fiscal 2007 as we pursue the research and development of our potential products for the treatment of urological disorders. All of our research and development expenses for the fiscal years ended June30,2007, 2006 and 2005 were incurred in connection with the development of novel peripheral arterial disease therapeutics. General and administrative expenses were $4.8 million, $5.4 million and $4.1million for the fiscal years ended June30,2007, 2006 and 2005 respectively. The decrease in expenses in fiscal2007 compared to 2006 was primarily attributable to the reduction of workforce following the announcement of negative results in our VLTS934 PhaseIIb clinical trial in July2006, partially offset by merger related expenses incurred in fiscal 2007.The increase in expenses in fiscal2006 compared to 2005 was primarily attributable to stock-based compensation expenses recorded in fiscal 2006. We expect general and administrative expenses to decrease going forward from the levels of fiscal 2007. Restructuring Charges Following our announcement regarding the results of our clinical trial for VLTS934 in July 2006, we announced restructuring activities, including a workforce reduction of approximately 55% of our employees on August18,2006. Further reductions of approximately 55% of our remaining workforce occurred through the ends of August and October 2006, including the termination of employment of John J. Reddington, Ph.D., DVM., our Chief Operating Officer, and Joseph A. Markey, our Vice President of Finance and Administration on October 31,2006. In July2007, the Company terminated the employment of Benjamin F. McGraw, III, our President, Chief Executive Officer and Treasurer.The total costs associated with the reduction in workforce were approximately $1.0 million, primarily related to severance benefits, which has been recognized as restructuring charges and $921,000 has been paid as of June30,2007. The remaining unpaid amount of $108,000 as of June30,2007 was paid in July 2007. Interest Income Interest income was approximately $39,000, $279,000 and $285,000 in fiscal2007, 2006 and 2005, respectively. The decrease in interest income in fiscal2007 compared to 2006 and the decrease in interest income in fiscal2006 compared to 2005 were primarily attributable to lower interest income derived from lower investment balances. Other Income and Expense, net For the year ended June30,2007, other income and expenses, net primarily reflected nonrefundable proceeds received from the sale of most of our remaining potential products and technologies related to cardiovascular therapeutics and gene delivery and expression systems and gains from sale of most of our remaining machinery, equipment and furniture and fixtures totaling approximately $2.3million. These proceeds received or gains on sales were recognized when payments were received, provided Valentis had no future performance or delivery obligations under the agreements. In addition, these proceeds received or gains were classified in other income and expenses, net because asset sales were part of the Company’s efforts to pursue strategic opportunities, which included the merger with Urigen N.A., the sale of certain assets and other actions. Other income and expense, net were expenses of approximately $35,000 and $92,000 in fiscal2006 and 2005, respectively. These expenses were primarily franchise tax payments. 42 Three Months Ended September 30, 2007 and 2006 Overview For the quarter ended September30,2007, we incurred significant losses primarily due to the $2,100,000 of non cash interest expense accured in conjunction with the Series B Convertible Preferred Stock and Purchase Agreement with Platinum-Montaur Life Science LLC. We also expect that operating results will fluctuate from quarter to quarter and that such fluctuations may be substantial. At September30,2007, our accumulated deficit was $8,118,633. We expect to incur substantial losses for the foreseeable future and do not expect to generate revenue from the sale of products in the foreseeable future, if at all. There have been no significant changes in our critical accounting policies during the three months ended September30,2007 as compared to what was previously disclosed in our Annual Report on Form 10-K for the year ended June30,2007 filed with the Securities and Exchange Commission (the “SEC”) on October 5,2007. Revenue There were no revenues for the three months ended September 30, 2007 and 2006. Research and Development Expenses Research and development expenses decreased $257,974 to $156,081 for the three months ended September30,2007. The decrease was primarily due to the reduction in clinical trial expenses in the three months then ended.We expect research and development expenses to increase in future quarters as we continue our clinical studies of our two product lines and pursue our strategic opportunities. General and Administrative Expenses General and administrative expenses increased $781,687 to $1,000,188 for the three months ended September30, 2007, compared to $218,051 for the corresponding period in 2006. The increase in general and administrative expenses was due to legal fees in connection with the reverse merger and the PIPE transaction.Accounting fees increased due to the reverse merger, the year end audits and the PIPE transaction.We expect general and administrative expenses to decrease going forward as there will be certain non-recurring expenses that will not repeat. Sales and Marketing Expenses Sales and marketing expenses increased $38,759 to $52,564 for the three months ended September30, 2007, compared to $13,805 for the corresponding period in 2006. The increase is mainly due to salaries in the current period. We expect sales and marketing expenses to increase going forward as we proceed to move our technologies forward towards commercialization. Interest Income and Other Income and Expenses, net Interest income and other income and expenses, net, increased by $7,787 to $11,599 for the three months ended September30,2007, compared to $3,812 in the corresponding period of 2006. Interest Expense Interest expense increase $2,128,887 to $2,128,951 for the three months ended September 30, 2007, compared to $64 in the corresponding period of 2006.The increase was primarily due to the $2,100,000 in accrued non-cash interest expense in connection with the Series B Convertible Preferred Stock and Purchase Agreement with Platinum-Montaur Life Science LLC. Stock-Based Compensation For the three months ended September30,2007, the Company recorded $10,740 of stock-based compensation expenses which was included in general and administrative expense in the three months ended September30,2007.There was no stock-based compensation expense in the three months ended September 30, 2006. The Company did not grant any stock-based awards during the three months ended September30,2007. The Company estimated the fair value of stock options using the Black-Scholes-Merton option pricing model. The assumptions used under this model are as follows: (i) due to insufficient historical option exercise data, the expected term of the options was estimated to be 6.1years using the “simplified” method suggested in the Securities and Exchange Commission’s Staff Accounting Bulletin No. 107; (ii) expected volatility was estimated to be 153.7% based on the Company’s historical volatility that matched the expected term; (iii) risk-free rate of 3.7% is based on the U.S. Treasury yield curve in effect at the time of grant for periods corresponding with the expected term of the option; and (iv) the Company assumed a zero percent dividend yield. 43 Fair value of stock awards granted is recognized as expense over the service period, net of estimated forfeitures. The Company estimated forfeitures based on historical data and anticipated future conditions. The estimation of forfeitures requires significant judgment, and to the extent actual results or updated estimates differ from our current estimates, such amounts will be recorded as a cumulative adjustment in the period estimates are revised. New Accounting Pronouncements In February2006, the FASB issued Statement of Financial Accounting Standards No.155, Accounting for Certain Hybrid Financial Instruments — an amendment of FASB Statements No.133 and 140 (“SFAS No.155”). SFAS No.155 permits an entity to measure at fair value any financial instrument that contains an embedded derivative that otherwise would require bifurcation. This statement is effective for all financial instruments acquired, issued, or subject to a remeasurement event occurring after the beginning of an entity’s first fiscal year that begins after September15, 2006. The Company does not expect the adoption of SFAS No.155 to have a material impact on its consolidated financial statements. In September2006, the FASB issued Statement of Financial Accounting Standards No.157, Fair Value Measurements “ (SFAS No.157)”, which defines fair value, establishes a framework for measuring fair value under Generally Accepted Accounting Principles “GAAP”, and expands disclosures about fair value measurements. SFAS No.157 will be effective for fiscal years beginning after November15, 2007. The Company does not expect the adoption of SFAS No.157 to have a material impact on its consolidated financial statements. In September 2006, the SEC issued Staff Accounting Bulletin No.108 (“SAB 108”), “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements.” SAB 108 is effective for fiscal years ending on or after November15, 2006 and addresses how financial statement errors should be considered from a materiality perspective and corrected. The literature provides interpretive guidance on how the effects of the carryover or reversal of prior year misstatements should be considered in quantifying a current year misstatement. Historically there have been two common approaches used to quantify such errors: (i)the “rollover” approach, which quantifies the error as the amount by which the current year income statement is misstated, and (ii)the “iron curtain” approach, which quantifies the error as the cumulative amount by which the current year balance sheet is misstated. The SEC Staff believes that companies should quantify errors using both approaches and evaluate whether either of these approaches results in quantifying a misstatement that, when all relevant quantitative and qualitative factors are considered, is material. The Company adopted the provisions of SAB 108 in fiscal year ended June30,2007 and it had no impact on its consolidated financial statements. In February 2007, the FASB issued FASB Statement No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities—including an amendment of FASB Statement No. 115” (“SFAS 159”). SFAS 159 creates a “fair value option” under which an entity may elect to record certain financial assets or liabilities at fair value upon their initial recognition. Subsequent changes in fair value would be recognized in earnings as those changes occur. The election of the fair value option would be made on a contract-by contract basis and would need to be supported by concurrent documentation or a preexisting documented policy. SFAS 159 requires an entity to separately disclose the fair value of these items on the balance sheet or in the footnotes to the financial statements and to provide information that would allow the financial statement user to understand the impact on earnings from changes in the fair value. SFAS 159 is effective as of the beginning of an entity’s first fiscal year that begins after November15,2007. The Company does not expect the adoption of SFAS No.159 to have a material impact on its consolidated financial statements. Liquidity and Capital Resources We have received a report from our independent registered public accounting firm regarding the financial statements for the fiscal year ended June30,2007, that includes an explanatory paragraph stating that the financial statements have been prepared assuming the Company will continue as a going concern. The explanatory paragraph identifies the following conditions, which raise substantial doubt about our ability to continue as a going concern: (i)we have incurred operating losses since inception, including a net loss of $3,252,036 for the fiscal year ended June30,2007 and an accumulated deficit of $4,792,448 at June 30,2007, and (ii)we anticipate to incur further losses for the foreseeable future.The Company expects to finance future cash needs primarily through proceeds from equity or debt financing, loans, and/or collaborative agreements with corporate partners in order to be able to sustain its operations. Since our inception, we have financed our operations principally through public and private issuances of our common and preferred stock. We have used the net proceeds from the sale of the common and preferred stock for general corporate purposes, which included funding development and increasing our working capital, reducing indebtedness, pursuing and completing acquisitions of technologies that are complementary to our own, and capital expenditures. We expect that proceeds received from any future issuance of stock, if any, will be used to fund our efforts to pursue strategic opportunities. The accompanying consolidated financial statements have been prepared assuming that we will continue as a going concern. Net cash used in operating activities for the three months ended September30,2007 was $1,503,548, which primarily reflected the net loss of $3,326,185, adjusted for non-cash expenses of $2,142,595. Net cash used in operating activities for the three months ended September30,2006 was $319,042, which primarily reflected the net loss of $642,613, adjusted for non-cash expenses of $42,072. 44 Net cash used by investing activities for the quarter ended September30,2007 was $926, which reflected the purchase of fixed assets. There was no net cash used in investing activities for the quarter ended September30,2006. Net cash provided by financing activities for the three months ended September 30, 2007 was $2,320,099, which reflected $2,100,000 for the PIPE transactions and $220,099 of cash received from Valentis, Inc. as part of the merger transaction.For the three months ended September 30, 2006, net cash provided by financing activities was $10,522, which reflected $8,271 from the issuance of common stock and $2,251 from the exercise of stock options. Critical Accounting Policies Clinical trial expenses We believe the accrual for clinical trial expense represents our most significant estimate used in the preparation of the consolidated financial statements. Valentis’ accruals for clinical trial expenses are based in part on estimates of services received and efforts expended pursuant to agreements established with clinical research organizations and clinical trial sites. We have a history of contracting with third parties that perform various clinical trial activities on our behalf in the ongoing development of our biopharmaceutical drugs. The financial terms of these contracts are subject to negotiations and may vary from contract to contract and may result in uneven payment flows. We determine our estimates through discussion with internal clinical personnel and outside service providers as to progress or stage of completion of trials or services and the agreed upon fee to be paid for such services. The objective of our clinical trial accrual policy is to reflect the appropriate trial expenses in our financial statements by matching period expenses with period services and efforts expended. In the event of early termination of a clinical trial, we accrue expenses associated with an estimate of the remaining, non-cancelable obligations associated with the winding down of the trial. Our estimates and assumptions for clinical trial expenses have been materially accurate in the past. Following the Company’s July2006 announcement regarding the negative results of its PhaseIIb clinical trial of VLTS934 in patients with PAD, the Company ceased all research and development activities on all of its potential gene therapy products and technologies. However, we expect clinical trial expenses to continue to represent a critical accounting policy for our Company, as we commence testing in fiscal year 2008 of our urological product candidates. Revenue Recognition Revenue arrangements with multiple elements are divided into separate units of accounting if certain criteria are met, including whether the delivered item has value to the customer on a stand-alone basis and whether there is objective and reliable evidence of the fair value of the undelivered items. Consideration received is allocated among the separate units of accounting based on their respective fair values, and the applicable revenue recognition criteria are considered separately for each of the separate units. Non-refundable up-front payments received in connection with research and development collaboration agreements, including technology advancement funding that is intended for the development of our core technology, are deferred and recognized on a straight-line basis over the relevant period specified in the agreement, generally the research term. Revenue related to research with our corporate collaborators is recognized as research services are performed over the related funding periods for each contract. Under these agreements, we are required to perform research and development activities as specified in each respective agreement. The payments received under each respective agreement are not refundable and are generally based on a contractual cost per full-time equivalent employee working on the project. Research and development expenses under the collaborative research agreements approximate or exceed the revenue recognized under such agreements over the terms of the respective agreements. Deferred revenue may result when we do not incur the required level of effort during a specific period in comparison to funds received under the respective contracts. Payments received relative to substantive, at-risk incentive milestones, if any, are recognized as revenue upon achievement of the incentive milestone event because we have no future performance obligations related to the payment. Incentive milestone payments are triggered either by results of our research efforts or by events external to us, such as regulatory approval to market a product. Following our July2006 announcement regarding the negative results in our PhaseIIb clinical trial of VLTS934 in patients with PAD, we ceased all research and development activities on all of our potential gene therapy products and technologies, including under our agreements with corporate collaborators. We also have licensed technology to various biotechnology, pharmaceutical and contract manufacturing companies. Under these arrangements, we receive nonrefundable license payments in cash. These payments are recognized as revenue when received, provided we have no future performance or delivery obligations under these agreements. Otherwise, revenue is deferred until performance or delivery is satisfied. Certain of these license agreements also provide the licensee an option to acquire additional licenses or technology rights for a fixed period of time. Fees received for such options are deferred and recognized at the time the option is exercised or expires unexercised. Additionally, certain of these license agreements involve technology that we have licensed or otherwise acquired through arrangements with third parties pursuant to which we are required to pay a royalty equal to a fixed percentage of amounts received by us as a result of licensing this technology to others. Such royalty obligations are recorded as a reduction of the related revenue. Furthermore, we receive royalty and profit sharing payments under a licensing agreement with a contract manufacturing company. Royalty and profit sharing payments are recognized as revenue when received. We are not currently providing contract research services for research and development manufacturing of biological materials for other companies. 45 Stock-Based Compensation In December2004, the FASB issued FAS 123(R), “Share-Based Payment.” FAS123(R) supersedes APB Opinion No.25, “Accounting for Stock Issued to Employees,” and requires companies to recognize compensation expense, using a fair-value based method, for costs related to share-based payments including stock options and employee stock purchase plans. We adopted FAS123(R)on July1,2005. Prior to the adoption, we disclosed such expenses on a pro forma basis in the notes to our financial statements. For the year ended June30,2007, we recorded approximately $1.34million of stock-based compensation expenses, of which $164,000 was included in research and development expense and $1.17 million was included in general and administrative expense. For the year ended June30,2006, we recorded approximately $1.4million of stock-based compensation expenses, of which $503,000 was included in research and development expense and $944,000 was included in general and administrative expense. We did not grant any stock-based awards during the year ended June30,2007. We estimated the fair value of stock options granted during the year ended June30,2006 using the Black-Scholes-Merton option pricing model. The weighted-average assumptions used under this model were as follows: 1) Due to insufficient relevant historical option exercise data, the expected term of the options was estimated to be 6.1years using the “simplified” method suggested in the Securities and Exchange Commission’s Staff Accounting Bulletin No.107; 2) Expected volatility was estimated to be 143% based on the Company’s historical volatility that matched the expected term; 3) Risk-free interest rate of 4.5% is based on the U.S. Treasury yield curve in effect at the time of grant for periods corresponding with the expected term of the option; 4) The Company assumed a zero percent dividend yield. In addition, under FAS123R, fair value of stock options granted is recognized as expense over the vesting period, net of estimated forfeitures. Estimated annual forfeiture rate was based on historical data and anticipated future conditions. The estimation of forfeitures requires significant judgment, and to the extent actual results or updated estimates differ from our current estimates, such amounts will be recorded as a cumulative adjustment in the period estimates are revised (See Note11 “Stock-Based Compensation” in our Notes to the Consolidated Financial Statements for more information). Contractual Obligations In January, 2007, the Company terminated its existing property leases without any material adverse effect and moved to a nearby office space on a month-to-month basis. Upon the completion of the merger with Urigen N.A. in July2007, the Company relocated to Urigen N.A.’s office facilities in Burlingame, California. The combined company currently subleases office facilities on a month-to-month basis at a rate of $2,683 per month from EGB Advisors, LLC. EGB Advisors, LLC is owned solely by William J. Garner, President and CEO of Urigen Pharmaceuticals, Inc.The sublease is terminable upon 30 days’ notice. Off Balance Sheet Arrangements At June30,2007 and 2006, we did not have any off balance sheet arrangements other than the month-to-month lease described in contractual obligations above. DESCRIPTION OF PROPERTY Principal Executive Offices We pay a fee of $2,683 per month, which is based on estimated fair market value, to EGBAdvisors, LLC for rent, telephone and other office services at our headquarters in Burlingame, California. EGB Advisors, LLC is owned solely by William J. Garner, president and chief executive officer of the Company. LEGAL PROCEEDINGS From time to time we may be a defendant and plaintiff in various legal proceedings arising in the normal course of our business. We are currently not a party to any material pending legal proceedings or government actions, including any bankruptcy, receivership, or similar proceedings. In addition, management is not aware of any known litigation or liabilities involving the operators of our properties that could affect our operations. Should any liabilities incurred in the future, they will be accrued based on management’s best estimate of the potential loss. As such, there is no adverse effect on our consolidated financial position, results of operations or cash flow at this time. Furthermore, Management of the Company does not believe that there are any proceedings to which any director, officer, or affiliate of the Company, any owner of record of the beneficially or more than five percent of the common stock of the Company, or any associate of any such director, officer, affiliate of the Company, or security holder is a party adverse to the Company or has a material interest adverse to the Company. MANAGEMENT OF THE COMPANY Executive Officers and Directors Upon consummation of the Merger, the Company’s sole officer, Benjamin F. McGraw, was terminated as the Company’s Chief Executive Officer, President, Treasurer, and Secretary. The following table lists the names and ages of our current executive officers and directors following the Merger. Each of the executive officers was appointed on July 16, 2007. 46 Name Age Position William J. Garner, M.D. 41 President, Chief Executive Officer and Director Martin E. Shmagin 57 Chief Financial Officer and Director Terry M. Nida. 59 Chief Operating Officer Tracy Taylor 53 Chairman of the Board Benjamin F. McGraw,III, Pharm.D. 58 Director George M. Lasezkay, Pharm.D, J.D. 55 Director C. Lowell Parsons 63 Director Cynthia Sullivan 51 Director Robert Watkins 64 Director The principal occupations and positions for the past five years, and in some cases prior years, of the executive officers and directors named above, are as follows unless set forth elsewhere in this report: William J. Garner, M.D.,41, was appointed President and Chief Executive Officer on June 29, 2007. Dr.Garner is an experienced entrepreneur. Prior to founding Urigen N.A, Dr.Garner had been the founder and managing director of EGBAdvisors, LLC, a pharmaceutical commercialization boutique. Through this entity, Dr.Garner worked on a number of biopharmaceutical business transactions and has raised financing for another company that he founded called Inverseon,Inc., developing a novel therapy for asthma. Before this, Dr.Garner worked in medical affairs at Hoffmann LaRoche in oncology. Prior to Roche, Dr.Garner was in the venture capital department at Paramount Capital Investments in New York City. Dr.Garner has a Master of Public Health from Harvard and received his M.D. degree from New York Medical College. Dr.Garner did residency training in Anatomic Pathology at Columbia-Presbyterian and is currently a licensed physician in the State of New York. Martin E. Shmagin,57, was appointed as our Chief Financial Officer on June 29, 2007. For over ten years Mr.Shmagin served as president of Innovative Financial Solutions Ltd., an accounting and financial consulting firm that serves as chief financial officer and controller for start-up through mid-size businesses. From 1978 to 1986, Mr.Shmagin was vice president, Finance/chief financial officer of Fisher& Brother,Inc. From 1986 to 1989, he was comptroller of Strober Bros.,Inc. and supported the company’s successful initial public offering. He then opened his own consulting firm where he assisted Stenograph Corporation with its acquisition of Baron Data Corporation and Hanover Direct with its acquisition of Gumps. He also supported a $24 million global systems conversion of American President Companies, Ltd., a $2.6 billion transportation company, where he coordinated the data conversion of eighty-three subsidiaries in multiple currencies. Mr.Shmagin holds a B.S. degree in accounting from New York University. Terry M. Nida,59, was appointed as Chief Operating Officer on June 29, 2007. Prior to that, Mr.Nida served as vice president for sales, marketing and corporate development. Prior to joining Urigen, Mr.Nida served as vice president, worldwide sales, marketing and corporate development for VIVUS,Inc. From November1995 to August1998, Mr.Nida was vice president, Europe, and effective March28, 1996 was appointed as an executive officer. Prior to joining VIVUS, Mr.Nida was vice president, sales, marketing and business development at Carrington Laboratories, with responsibility for all sales, marketing and business development activities. Mr.Nida was senior director, worldwide sales, marketing and business development for Centocor,Inc. from 1993 to 1994, and director of sales and marketing in Europe for Centocor,Inc. from 1990 to 1993. He holds a B.S. degree in english and an M.A. degree in administration of justice from Wichita State University. Benjamin F. McGraw,III, Pharm.D ., 58, served as the President and Chief Executive Officer of Valentis fromSeptember1994, when he joined Megabios Corp., and as Chairman from May1997 through November 2007. Effective upon the closing of the Merger on July 13, 2007, Dr. McGraw resigned as President and Chief Executive Officer. In March1999, Megabios merged with GeneMedicine,Inc. to form Valentis. Prior to Megabios, Dr.McGraw gained experience in R&D as Vice President, Development for Marion and Marion, Merrell Dow; in business development as Corporate Vice President, Corporate Development at Allergan,Inc.; and in finance as President of Carerra Capital Management. Dr.McGraw currently serves on the board of directors of ISTA Pharmaceuticals,Inc. Dr.McGraw received his Doctor of Pharmacy from the University of Tennessee Center for the Health Sciences, where he also completed a clinical practice residency. Tracy Taylor,53, a director of Urigen and serves as president and chief executive officer of Kansas Technology Enterprise Corporation, or KTEC, a private-public partnership dedicated to stimulating technology-based economic development in the State of Kansas. Mr.Taylor’s extensive corporate and entrepreneurial experience has been integral to the success of KTEC. After his initial position in corporate finance at Ford Motor Company, Mr.Taylor jointed United Telecom in 1982 to work on the company’s mergers and acquisitions. Less than two years later, Mr.Taylor was selected to a 12-person team that developed a business plan for what eventually became the Sprint Corporation. As Sprint grew into a Fortune 100 company, Mr.Taylor played a leadership role in the management side, serving as the treasurer of US Sprint. Mr.Taylor led the regional site selection for Sprint’s World Headquarters in Overland Park, Kansas, which covers over 300 acres and holds more than 16,000 employees. Mr.Taylor graduated from Bethany College and received his M.B.A. degree from the University of Kansas. Mr.Taylor’s experience in business, entrepreneurial endeavors and technology-oriented business growth place him in a position to contribute to a wide variety of boards and organizations. While Mr.Taylor has served on several boards across the state and country, his most recent contributions have been on the Enterprise Center of Johnson County, a working incubator focused on the commercialization of technology; Mid-America Manufacturing Technology Center (MAMTC); KansasBio; and Catalyst Lighting, a publicly-traded company. Mr.Taylor has served on Urigen’s board of directors since December2005. 47 C. Lowell Parsons, M.D.,63, a director of Urigen, is a leader in medical research into the causes and treatment of interstitial cystitis, which is a painful bladder syndrome with typical cystoscopic and/or histological features in the absence of infection or other pathology, and has published over 200 scientific articles and book chapters in this area describing his work. Dr.Parsons received his M.D. degree from the Yale University School of Medicine in New Haven, CT, in 1970. After completing his medical internship at Yale in 1971, Dr.Parsons spent two years as a staff associate in the Laboratory of Microbiology at the National Institutes of Health in Bethesda, Maryland. He then completed his urology residency training at the Hospital of the University of Pennsylvania in Philadelphia, Pennsylvania, in 1977. Dr.Parsons joined the Division of Urology faculty at the University of California, San Diego, or UCSD, in 1977 as assistant professor. He served as Chief of Urology at the UCSD-affiliated Veterans Affairs Medical Center in LaJolla from 1977 to 1985. Since 1988, he has been Professor of Surgery/Urology. George M. Lasezkay, Pharm, J.D ., 55 , has served as one of our directors since May2004. Since September2003, Dr.Lasezkay has provided business development and strategic advisory services to biotechnology and emerging pharmaceutical companies through his consulting firm, Turning Point Consultants. From 1989 to 2002, Dr.Lasezkay served in various positions at Allegan,Inc., including Assistant General Counsel from 1994 to 1996, Vice President, Corporate Development from 1996 to 1998, and Corporate Vice President, Corporate Development from 1998 to 2002. Dr.Lasezkay currently serves on the board of directors of Collagenex Pharmaceuticals,Inc. and a number of privately-held companies. Dr.Lasezkay received his J.D. from the University of Southern California Law Center and his Doctor of Pharmacy and Bachelor of Science in Pharmacy from the State University of New York at Buffalo. Cynthia Sullivan, 51, currently serves as President and Chief Executive Officer of Immunomedics (NasdaqGM: IMMU), a biopharmaceutical company focused on the development of products for cancer, autoimmune, and other serious diseases. She has been employed by Immunomedics since 1985 and has held various positions, including Executive Vice President, Chief Operating Officer, and President. Prior to joining Immunomedics, Ms. Sullivan was employed by Ortho Diagnostic Systems, Inc., a subsidiary of Johnson & Johnson. She earned a BS from Merrimack College, North Andover, Massachusetts, followed by a year of clinical internship with the school of Medical Technology at Muhlenberg Hospital, Plainfield, New Jersey, resulting in a M.T. (ASCP) certification.She completed an MS degree from Fairleigh Dickinson University where she also received her MBA. Ms. Sullivan was appointed as chairperson of the Company’s audit committee. Robert Watkins, 64, established R.J. Watkins & Company, Ltd., an executive recruiting and consulting firm, and currently serves as President and Chairman. Mr. Watkins experience includes President and Chief Executive Officer of a $200 million entertainment company and Managing Director for the San Diego office of the international consulting firm of Russell Reynolds Associates. He has held executive positions with American Hospital Supply Corporation, serving on the corporation’s acquisition and divestiture team. He also served as Management Consultant for the national accounting firm Deloitte &
